         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 1 of 71



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK


  GLEN CHAPMAN, ANDREA PETERSON                       Case No. 19-cv-03260 (KPF)
  AND KEVIN KELLY
                                                      AMENDED CLASS ACTION
  Individually and On                                 COMPLAINT FOR VIOLATION OF
  Behalf of All Others Similarly Situated,            THE FEDERAL SECURITIES LAWS

                Plaintiffs,
                                                      JURY TRIAL DEMANDED
                v.
                                                      CLASS ACTION

 MUELLER WATER PRODUCTS, INC.,
 GREGORY E. HYLAND, J. SCOTT
 HALL, EVAN L. HART, and MARIETTA
 EDMUNDS ZAKAS,

                Defendants.



       Lead Plaintiff Andrea Peterson and named plaintiff Kevin Kelly (“Plaintiffs” or

“Investors”), individually and on behalf of all other persons similarly situated, by Investors’

undersigned attorneys, for Investors’ complaint against Defendants (defined below), allege the

following based upon personal knowledge as to Investors and Investors’ own acts, and information

and belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Investors’ attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire, and press releases published by and regarding

Mueller Water Products, Inc. (“Mueller” or the “Company”), investigative interviews with

Mueller’s customers, analysts’ reports and advisories about the Company, and review of other




                                                  1
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 2 of 71



publicly available information concerning Mueller. Investors believe that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                      NATURE OF THE ACTION

       This is a federal securities class action on behalf of a class consisting of all persons and

entities, other than Defendants, who purchased publicly traded common stock of Mueller on the

New York Stock Exchange (“NYSE”) during the period from May 9, 2016 through August 6,

2018, inclusive (the “Class Period”). Investors seek to recover compensable damages caused by

Defendants’ violations of the federal securities laws and to pursue remedies under Section 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).

       1.      Mueller is a leading manufacturer and marketer of products used in the

transmission, distribution and measurement of water in North America.

       2.      Mueller’s key prospects for future growth rested on sales in its Technologies

segment, specifically in a sub-segment called Mueller Systems.

       3.      Mueller Systems manufactures and sources a variety of water technology products,

namely, water meters which Mueller sells to municipalities. Municipalities use these water meters

to measure water consumption and bill residential and commercial property owners accordingly.

       4.      Prior to and during the Class Period municipalities entered into multimillion-dollar

contracts with Mueller to purchase Mueller’s advanced metering infrastructure (“AMI”) systems.

Mueller’s AMI systems, known as “smart meters” collect data from utilities’ water meters using a

network of permanent data collectors or gateway receivers that are always active or listening for

the radio transmission from the utilities’ meters. Mueller AMI smart meter products also had

higher margins associated with them than Mueller’s traditional water meter products.




                                                  2
            Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 3 of 71



        5.      Mueller’s AMI smart meter systems eliminate the need for utility workers to

physically travel through service territories to collect meter reading data.

        6.      Indeed, more and more municipalities began replacing the old water meter systems

of the past with AMI smart meters. As demand for Mueller’s AMI smart meters during the Class

Period increased, Mueller reported increased net sales in its Technologies as well as higher gross

margins “primarily due to the growth in shipments of higher margin AMI products.”

        7.      Unbeknownst to investors, Mueller’s AMI smart meters suffered from crippling

defects. Defendants were aware of these defects and of steadily increasing failure rates associated

with AMI smart meters beginning in January 2016, at the latest.

        8.      Indeed, in April 2016 Mueller representatives flew to San Diego to meet with San

Diego public utility department managers. The Mueller representatives informed the San Diego

public utility department managers about a “glitch” in “the gears of the water meter’s register [that]

could prevent a dial from turning properly, which in turn will set off an alarm and possibly prevent

the meter from relaying water-use wirelessly.” The only way to fix this problem was to replace

the meter’s register entirely. According to an article in the Voice of San Diego, the San Diego city

water department spent about $60 million in purchasing and attempting to install 280,000 smart

meters across the city.1

        9.      Mueller’s smart meter products had ten-year warranties, meaning that Mueller was

responsible for the costs associated with replacing or remediating these smart meter product

failures.




1
 City Water Bill Mess Puts Attention on the Water Department and its Lack of Oversight, Voice
of San Diego, Feb. 12, 2018, Richard Rivard.
                                                  3
            Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 4 of 71



           10.   Warranty costs are a key financial statement metric for companies like Mueller who

sell water meters. From an accounting perspective, warranties are a type of contingent liability, i.e.

a set of circumstances involving uncertainty as to possible loss in the future.

           11.   Generally accepted accounting principles (“GAAP”) require companies accrue for

losses from warranty obligations on their financial statements if it is (i) probable that customers

will make claims under warranties relating to goods or services that have been sold, and (ii) the

amount of that loss can be reasonably estimated.

           12.   To calculate and record warranty expenses a company considers factors such as the

historical percentage of warranty expenses to sales for the same types of goods for which the

warranty is being recorded, the nature of the goods and their similarity to a good with a long history

of sales, the likelihood of the goods or components of those goods to fail, and the expected costs

to repair those goods. Using this information, a company must estimate the amount of warranty

liability that will be incurred with respect to its products and record that liability as its products

are sold. A company will then determine a percentage to apply to the goods sold to accrue a

warranty liability for those goods. This amount is charged to expense at the time the goods are sold

and a warranty liability is established on the company’s balance sheet.

           13.   The warranty liability amount must be evaluated for each reporting period and

adjusted to account for other factors related to the goods sold, such as early indications that a

particular product had a higher than estimated failure rate.

           14.   Excluding or under-accruing warranty expense distorts a company’s financial

results.

           15.   Throughout the Class Period Mueller systematically understated its warranty

expense for AMI smart meter products in violation of GAAP while continuing to tout increased



                                                  4
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 5 of 71



shipments and net sales associated with those products. Defendants not only misrepresented the

viability and success of its AMI smart meter products, they filed false financial statements that

distorted the Company’s financial results by materially understating warranty liability.

       16.     For example, despite having actual knowledge by April 2016 that 90,000 smart

water meters in San Diego would need replacing Mueller did not increase its warranty reserves.

       17.     Additionally, despite having actual knowledge that product failures and increased

warranty costs were occurring beginning no later than January 2016 Mueller included in its

financial statements false and misleading boilerplate risk disclosures, telling investors that the

Company’s success would depend on risks associated with new products that “may” have defects

and that these defects “could” result in significant warranty expense. In reality, Defendants knew

the AMI smart meter products had serious defects that were far greater than anticipated, given the

modest $2.7 million in warranty liability that Mueller estimated for the entire Company, not just

Technologies, for second quarter of 2016, (as Mueller stated in its May 9, 2016 10-Q). When

Mueller filed its May 9, 2016 quarterly report and subsequent financial reports with the SEC it

was aware that these product defects necessitated materially increased warranty expenses.

       18.     Rather than increase its warranty liability in subsequent quarters, Mueller actually

decreased its warranty liability in the next two quarterly reports. For the quarter ended June 30,

2016 Mueller reported warranty liability of $2.5 million and for the quarter ended December 31,

2016 Mueller reported warranty liability of only $2.1 million.

       19.     It was not until April 2017 - one full year after Mueller privately acknowledged the

product defects in a meeting with San Diego public utility officials- that Defendants began to

disclose the product failures to investors.




                                                5
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 6 of 71



       20.     On April 27, 2017, the Company disclosed that it would take a discrete $9.8 million

warranty charge because it purportedly “recently became aware that some radio products produced

between 2011 and 2014 were failing at a higher-than-expected rate.” This $9.8 million warranty

charge represented over half of the $18.1 million in net sales for the entire Technologies segment

for the quarter. The $9.8 million charge was also a whopping 4.6 times the $2.1 million in warranty

liability the Company estimated in the prior quarter.

       21.     On this news, the Company’s share price fell $1.43 per share, more than 11% on

April 28, 2017, trading at over six time the previous day’s volume, damaging investors.

       22.     Defendants brazenly violated GAAP; though GAAP emphasizes that Defendants

must consider all available information in reporting warranty liability. Despite having actual

knowledge of the product defects that required materially increased warranty liability Defendants

waited one full year to disclose the product failures and take a corresponding warranty charge.

       23.     Nevertheless, in the same breath as Mueller disclosed the outsized $9.8 million

warranty charge it also touted the growth in AMI product sales, stating, with respect to Mueller

Technologies, that the primary driver of the increase in net sales for the second quarter of 2017

was AMI shipments which “increased 40 percent in the quarter year-over-year.”

       24.     Defendants also reassured investors that “We have also carefully examined our

product processes and accelerated lifecycle testing data with respect to radios manufactured after

the period referenced above and expect our warranty experience to be in line with industry

standards.” This statement was false. On a conference call Defendant Hall cited the “industry

average” failure rate as near 0.4% In reality, the failure rates on Mueller’s AMI smart meters were

as high as 83%. Had Defendants “carefully examined our product processes and lifecycle testing

data” for later manufactured radios they would have discovered that their warranty experience was



                                                 6
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 7 of 71



way out of line with “industry standards” given the outsized $14.1 million warranty charge the

Company would take related to these products just 15 months later.

       25.     Defendants continued to lie to investors, assuring them that the Company would

not incur additional warranty expenses of this magnitude and had “error-proofed the

manufacturing process, so this particular failure mode won’t repeat itself”.

       26.     Defendants revealed the falsity of their statements approximately 15 months after

they disclosed the $9.8 million warranty charge. On August 6, 2018 the Company announced it

would take a $14.1 million warranty charge. This $14.1 million warranty charge represented over

half of the quarter’s net sales of $26.1 million (54%) in the entire Technologies segment.

       27.     On this news, the Company’s share price fell 6%, or $0.74 per share, to close at

$11.58 per share on August 7, 2018, trading at over four times the prior day’s volume, damaging

investors.

       28.     Defendants deceitfully attempted to dissociate the prior year’s $9.8 million

warranty charge from the current charge stating that the current $14.1 million charge was the result

of “a new study of our historical warranty experience” the Company had just performed during

the recent quarter. Mueller stated in its 10-Q that “certain Technologies products have been failing

at higher-than-expected rates as well, and that the average cost to repair or replace certain products

under warranty was higher than previously estimated.” Mueller cited failures in “radio products

produced prior to 2017 and installed in particularly harsh environments,” the very same failures

Mueller attributed to the $9.8 million warranty charge Mueller took 15 months earlier. (See infra

at 155). In reality, Defendant were aware of steadily increasing AMI smart meter failure rates in

each successive quarter following Defendants’ disclosure of their $9.8 million warranty charge,

yet they deceptively maintained that the $9.8 million was sufficient to cover the product failures,



                                                  7
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 8 of 71



waiting another fifteen months to adjust their warranty liability to account for the increasing failure

rates.

         29.   Defendants’ fraud was motivated by their desire to make Mueller’s Technologies

segment appear more profitable than it was and to prop up the price of Mueller’s stock while the

Individual Defendants unloaded millions of dollars in Mueller stock.

         30.   Indeed, between February 6, 2017 and December 5, 2017 Defendants Hyland and

Hart sold a total of 1,743,565 of Mueller stock for proceeds of $21,747,095.86, with Defendant

Hyland unloading a whopping 1 million shares in a single transaction that took place on February

6, 2017 for proceeds of $12,490,000. These insider sales were completely out of line with Hyland’s

and Hart’s prior trading history. Indeed, none of the Individual Defendants sold any Mueller stock

in 2015 or 2016.




                                     JURISDICTION AND VENUE

         31.   The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

         32.   This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

         33.   Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district.



                                                    8
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 9 of 71



       34.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       35.     Lead Plaintiff Andrea Peterson purchased Mueller stock at artificially inflated

prices during the Class Period and has been damaged thereby. Her PSLRA certification was

previously filed with this Court. (Dkt. No. 13-2) and is incorporated by reference herein.

       36.     Plaintiff Kevin Kelly purchased Mueller stock at artificially inflated prices during

the Class Period and has been damaged thereby. His PSLRA certification is attached hereto and

is incorporated by reference herein.

       37.     Defendant Mueller Water Products, Inc. (“Mueller” or the “Company”) was

incorporated in Delaware in 2005. Mueller’s principle executive offices are located in Atlanta,

Georgia. Mueller is a leading manufacturer of products and services used in the transmission,

distribution and measurement of water in North America. Its products and services are used by

municipalities and the residential and non-residential construction industries. Mueller’s common

stock trades on the New York Stock Exchange (“NYSE”) under the symbol “MWA.”

       38.     Defendant Gregory E. Hyland (“Hyland”) was the President and Chief Executive

Officer (“CEO”) of Mueller from January 2006 to January 22, 2017.

       39.     Defendant J. Scott Hall (“Hall”) has been the President and CEO of Mueller since

January 23, 2017.

       40.     Defendant Evan L. Hart (“Hart”) was the Chief Executive Officer (“CFO”) of

Mueller from July 2008 to December 31, 2017.



                                                  9
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 10 of 71



       41.    Defendant Marietta Edmunds Zakas (“Zakas”) has been the CFO of the Company

since January 2018.

       42.    Defendants Hyland, Hall, Hart, and Zakas are sometimes referred to herein as the

“Individual Defendants.”

       43.    Each of the Individual Defendants:

       (a)    directly participated in the management of the Company;
       (b)    was directly involved in the day-to-day operations of the Company at the highest
              levels;

       (c)    was privy to confidential proprietary information concerning the Company and its

              business and operations;

       (c)    was directly or indirectly involved in drafting, producing, reviewing and/or
              disseminating the false and misleading statements and information alleged herein;


       (d)    was directly or indirectly involved in the oversight or implementation of the
              Company’s internal controls;
       (e)    was aware of or recklessly disregarded the fact that the false and misleading
              statements were being issued concerning the Company; and/or


       (g)    approved or ratified these statements in violation of the federal securities laws.


       44.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       45.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.


                                               10
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 11 of 71



       46.     The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                                       Background of the Fraud

       47.     Mueller is a leading manufacturer and marketer of products and services used in

the transmission, distribution and measurement of water in North America. Its products and

services are used by municipalities and the residential and non-residential construction industries.

       48.     The Company operates in two business segments: Infrastructure and Technologies.

       49.     The Technologies segment offers residential and commercial water metering, water

leak detection and pipe condition assessment products, systems and services.           In turn, the

Technologies segment is comprised of the Mueller Systems and Echologics businesses.

       50.     The fraud in this case concerns Mueller’s Technologies segment, specifically

Mueller Systems. Mueller Systems sells water metering systems, products and services directly to

municipalities and to waterworks distributors.

       51.     Prior to and during the Class Period revenue from Mueller’s Technologies segment

came primarily from sales in Mueller Systems. Sales from Mueller Systems accounted for 83%,

83% and 88% of Mueller Technologies’ net sales in 2017, 2016 and 2015, respectively.

       52.     Mueller Systems manufactures and sources a variety of water technology products

under the Mueller Systems and Hersey brand names.

       53.     Residential and commercial water meters are either manually read or read remotely

via radio technology. A manually read meter consists of a water meter and register that gives a

visual meter reading display. Remotely read meters, equipped with radio transmitters (endpoints)

use encoder registers to convert the measurement data from the meter into an encrypted digital




                                                 11
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 12 of 71



format which is then transmitted via radio frequency to a receiver that collects and formats the data

appropriately for water utility billing systems.

        54.     Remotely read systems are either automatic meter reading (“AMR”) systems or

fixed network advanced metering infrastructure (“AMI” systems). In AMR systems the equipment

for reading the meter, including a radio receiver, computer and reading software, collects the data

from the utilities’ meters. In AMI systems, data is gathered using a network of permanent data

collectors or gateway receivers that are always active or listening for the radio transmission from

the utilities’ meters.

        55.     The benefit of AMI systems is that they eliminate the need for utility workers to

physically travel through service territories to collect meter reading data. According to Mueller,

AMI systems also provide the utilities with more frequent and diverse data from the meters at

specified intervals.

        56.     Mueller refers to its AMI systems as “smart metering.” Prior to and during the Class

Period Mueller was focused on the growth of its AMI products as a key to its future success. For

example, according to Mueller’s 10-K filed on November 24, 2015, the “long-term success of our

newer technologies- such as smart metering and leak detection and pipe condition assessment [ ]

are key to the Mueller Technologies business...Our investments in smart metering have primarily

focused on the market for AMI and have been based on our belief that water utilities will transition

over time from traditional manual-read meters to automatically read meters.”

        57.     Throughout the Class Period Mueller emphasized that its growth strategy was

focused on AMI segments of the market.

        58.     In Mueller’s investor presentation at the Gabelli 26th Annual Pump, Valve and

Water Systems Symposium annexed to Mueller’s February 25, 2016 8-K filed with the SEC



                                                   12
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 13 of 71



Mueller noted that it “transformed the Company by acquiring or developing new technologies,

adjusting portfolio and improving processes.” Mueller touted Smart Metering with “longer range

AMI systems; remote disconnect meter (RDM); leak detection and consumer portal which utilized

the existing infrastructure at Mueller Systems national operations center.”

         59.     Similarly, in its May 10, 2016 Oppenheimer 11th Annual Industrial Growth

Conference presentation, attached to Mueller’s May 10, 2018 8-K filed with the SEC, Mueller

touted that it would “Expand Intelligent Water Technology Offerings…Enhance Advanced

Metering Infrastructure (AMI) system with longer-range communications, capabilities, remote

disconnect meter and consumer portal.” Mueller also touted its “longer range AMI systems;

remote disconnect meter; leak detection and consumer portal.” Mueller’s presentation represented

to investors that: “Mueller Technologies remains focused on growing sales of its higher-margin2

AMI and leak detection technologies, and on improving operating performance over the course of

the year. Backlog and projects awarded at both Mueller Systems and Echologics continued to be

up substantially on a year-over-year basis at the end of the quarter.”

         60.     100% of Mueller Technologies’ sales during the Class Period came from municipal

spending.

         61.     Indeed, prior to and during the Class Period municipalities were rapidly trading in

the old water metering systems of the past for new “smart meter” systems. Municipalities entered

into multi-million-dollar contracts with Mueller (or competitor companies that offered similar

technology) for smart meter systems. These contracts had ten-year warranties. For example, a

board member of Columbus, Light and Water, the municipal utility company in Columbus,

Mississippi stated “Besides just the basic warranty on these meters, we got a 10-year coverage.



2
    All emphasis is added unless otherwise noted.
                                                    13
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 14 of 71



We made sure we got a letter from the manufacturer saying if there’s a mass failure (3 percent of

the meters installed have malfunctions) that we’ve got a 10-year warranty and the company would

go in and replace not only the meter but pay for the labor to replace it.3”

       62.     Because municipalities were increasingly adopting AMI systems, AMI product

sales increased and began to offset declines in AMR products sales. For example, Mueller boasted

that for the third quarter of 2016 shipments of AMI products represented more than 50 percent of

Mueller Systems’ net sales for the quarter. In turn water metering products (either AMR or AMI)

comprised 83%, 83% and 88% of sales in the Technologies segment in 2017, 2016, and 2015.

Accordingly, AMI products represented nearly 50% of Technologies’ sales.

       63.      As Mueller saw consistent increases in net sales in its Technologies segment due

to higher shipments of AMI products, it also saw consistent and steadily increasing product

failures. Despite being aware of these severe product defects and despite conversations with

municipalities concerning the malfunctions in water meter reading these defects caused, Mueller

continued to tout its AMI sales and failed to increase its warranty expense. Even though Mueller

knew that its warranty liability was steadily increasing and would continue to do so as

municipalities continued to experience product failures associated with products that Mueller knew

had defects, Mueller remained silent about both the product problems and the warranty liability

associated therewith, in violation of GAAP.

       64.     When Mueller finally admitted problems with its smart meter products and

recorded a warranty charge of $9.8 million it continued to mislead investors, materially

understating the liability associated with these failures and deceptively telling investors that no




3
  The Dispatch, Columbus and Starkville, Mississippi “Recently approved meter has mixed
results in other towns,” Nathan Gregory, March 29, 2014.
                                                 14
           Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 15 of 71



warranty charge of this magnitude would occur again and that the Company had “error proofed”

the manufacturing process. Just a little over one year later Mueller would take an even larger

charge of $14.1 million, also associated with smart meter product failures.

          Defective Mueller Smart Meters in Municipalities Throughout the Country

          65.      While Mueller was touting increased revenues from sales of its AMI products to

municipalities, municipalities throughout the country were experiencing failures with those very

products.

          i)       Missouri

          66.      In March 2016, more than one year before Mueller would admit product failures, a

Utility Regulatory Auditor from the Missouri Public Service Commission (“Missouri PSC”)

testified concerning the results of an audit in a Missouri water system rate proceeding4 (“Missouri

Case”).         See Missouri Public Service Commission, Commission Staff Division Auditing

Department, Surrebuttal Testimony of John P. Cassidy, Missouri-American Water Company, Case

No. WR 2015-0301, Jefferson City Missouri, March 21, 2016.

          67.      The auditor in the Missouri case, John P. Cassidy (“Cassidy”) provided testimony

concerning what he described as a “significant and widespread faulty meter issue that [Missouri

American Water Company (“MAWC”)] brought to the Staff’s attention during a meeting on

February 22, 2016.” P. 1.

          68.      Cassidy testified that on February 22, 2016 Missouri PSC staff met with MAWC

to discuss an unusually large amount of overtime that was incurred on MAWC’s books during



4
  A rate proceeding or rate case is the formal process used to determine the amounts to charge
customers for electricity, natural gas, private water and steam service provided by regulated
utilities.
https://www3.dps.ny.gov/W/PSCWeb.nsf/All/364D0704BEEC5B7D85257856006C56B3?Open
Document
                                                  15
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 16 of 71



October 2015. During this meeting, PSC Staff learned that in early 2015 MAWC had “detected a

serious and widespread issue regarding unusually high levels of premature failure rates

associated with approximately 97,000 meters that it has acquired from Mueller Systems.” P. 7.

        69.      Mueller smart meters were installed in most of MAWC’s water districts over a

period of time ranging from 2012 through very early 2015. MAWC discovered that the Mueller

smart meters had either a defective magnetic design or problems with other components of the

meter. This resulted in either no recorded water usage or lower than actual usage meter readings.

P. 8.

        70.      Chillicothe, Missouri is an example of one of the municipalities in Missouri that

experienced astronomical failure rates associated with Mueller’s defective AMI smart meters.

        71.      According to an executive at Chillicothe Municipal Utilities (“CMU”), in 2010

CMU purchased approximately 4,000 Hersey meters from Mueller. Mueller replaced 3,300 of

these meters in 2013 due to moisture contained in the nodes.

        72.      Then, the smart meters began consistently failing yet again due to problems with

the batteries.

        73.      The Mueller smart meters were purchased pursuant to a ten-year warranty. By 2019

CMU replaced a total of 2,945 out of the 3,300 smart meters installed since 2013, making the

failure rate of the Mueller AMI smart meters an astounding 89%.

        74.      The Mueller smart meter failure rates per year that CMU experienced were as

follows: 2014: 279 replacements; 2015: 445 replacements; 2016: 646 replacements; 2017: 581

replacements; 2018: 608 replacements; 2019: 386 replacements.

        75.      By 2015 the failure rate associated with the AMI smart meters Mueller sold to

Chillicothe was 22% and by 2016, it had jumped to 41.5%. It steadily climbed each subsequent



                                                16
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 17 of 71



year. By 2017 the failure rate was 59%; by 2018 the failure rate was 77.5%; and by 2019 the

failure rate was 89%. Defendants were required to utilize those failure rates to estimate warranty

liability and increase warranty liability each quarter to account for the steadily increasing failure

rates.

         76.    In other words, because Mueller knew that by the end of 2015 at the latest failure

rates were 22%, that by the end of 2016 at the latest failure rates were 41.5%, and that by the end

of 2017 failure rates were 59% Mueller was required to take this data into consideration in

accruing warranty liability to account for the likelihood that customers would make warranty

claims at these corresponding rates for the same defective products that were still on the market

and were under warranty.

         77.    MAWC in turn, estimated that it replaced approximately 22,000 meters primarily

during the time period spanning August 2015 through January 2016.

         78.    Because these products were covered by Mueller’s ten-year warranty, Mueller was

required to increase its warranty expense to cover the costs of replacement of these 22,000 meters

as well as increase its warranty expense to cover the costs of product failures that had not yet been

reported based upon the failure rates Missouri experienced.



         ii) San Diego

         79.    The San Diego city water department spent about $60 million in purchasing and

attempting to install 280,000 Mueller Systems’ smart meters across the city.

         80.    While Mueller was aware of defects in the smart meters and communicated this to

San Diego water officials in an April 2016 private face-to-face meeting between two Mueller

representatives and managers of San Diego’s Public Utilities Department that took place in San



                                                 17
           Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 18 of 71



Diego, it was not until consumers began complaining of impossibly high water bills that the public

became aware of the defective smart meters.

           81.   From 2010 through 2015 alone the San Diego Public Utilities Department

purchased more than 74,000 Hersey smart meters from Mueller Systems for more than $7 million

dollars.

           82.   An August 2, 2018 article published by nbcsandiego.com entitled “Glitch in

57,000-Plus Smart Meters Prevents Them from Being Smart” reported that millions of dollars of

smart meters installed across homes in San Diego could have a glitch that could prevent them from

relaying water use wirelessly. News outlets began investigating a potential problem with San

Diego’s smart meters when customers began to contact them in mid-summer 2017 complaining of

unjustifiably highwater bills.

           83.   While the San Diego Public Utilities Department did not publicize the defects in

the Mueller Smart meters, it did take the problem seriously. In April of 2016 representatives from

Mueller Systems flew to San Diego to meet with public utility department managers. According

to Katie Keach, a spokesperson for the city of San Diego, “Mueller representatives told the Public

Utilities Department that the glitch is in gears of the water meter’s register and could prevent a

dial from turning properly, which in turn will set off an alarm and possibly prevent the meter from

relaying water-use wirelessly.” Mueller discovered the defect in Hersey meters manufactured

from 2011-2013 and informed the San Diego Public Utilities Department that the only way to fix

the problem was to replace the meter’s register entirely.

           84.   According to a February 12, 2018 Voice of San Diego news article, San Diego has

installed 90,000 Mueller smart meters and of those, only 15,000 were actually sending wireless




                                                18
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 19 of 71



signals to the water department.5 That only one of six of Mueller’s smart meters functioned is

astounding, making the product failure rate 83%. This is many multiples of the 0.4% failure rate

that Defendant Hall cited as the “industry average.” (See infra ¶148).

        85.     Because the 90,000 Mueller smart meters were covered by Mueller’s ten-year

warranty, Mueller was required to increase its warranty expense to cover the costs of replacement

of these 90,000 meters as well as increase its warranty expense to cover the costs of product failures

that had not yet been reported based upon the failure rates San Diego experienced. In other words,

because Mueller knew by February 12, 2018, at the very latest, that the smart meters in San Diego

failed at a rate of 83% Mueller was required to take that into consideration in accruing warranty

liability to account for the likelihood that customers would make warranty claims at a rate of 83%

for the same defective products that were still on the market and were under warranty.

        iii) Santee

        86.     In addition to San Diego, the general manager of the Padre Dam Municipal Water

District in Santee, California bluntly described Mueller’s smart meters as simply a “bad product”

“City   Water    Department     Resisted   Oversight,    Downplayed      Smart    Meter    Problems,

voiceofsandiego.org, July 12, 2018.

        87.     Padre Dam realized that Mueller’s smart meters had problems and kept failing to

send radio signals. Padre Dam’s general manager stated that “we realized that it was a bad product,

the product is not something we want representing our water district.”




5
 “City Water Bill Mess Puts Attention on the Water Department and its Lack of Oversight,”
Richard Rivard, Feb. 12, 2018.
                                                 19
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 20 of 71



       88.     Of the 5,000 Padre Dam Mueller made meters initially installed only about half are

still in the ground. When one of the Mueller meters fails, Padre Dam replaces it with a meter made

by another company.

       Accounting Principles Imposed a Duty to Disclose the Potential Financial Impact on
       Mueller of Warranty Claims due to Product Failures


       89.     The SEC requires that publicly traded companies, such as Mueller, present financial

statements in accordance with generally accepted accounting principles (“GAAP”). 17. C.F.R.

210.4-01(a)(1). SEC Regulation S-X states that financial statements filed with the SEC that are

not prepared and presented in accordance with GAAP “…will be presumed to be misleading or

inaccurate, despite footnote or other disclosures…” 17 C.F.R. 210.4-01(a)(1).

       90.     GAAP are those principles recognized by the accounting profession and the SEC

as the uniform rules, conventions, and procedures necessary to define accepted accounting

practices at a particular time, against which financial presentations should be measured.

       91.     The responsibility for preparing financial statements in conformity with GAAP

rests with Mueller’s management, as set forth in Section 110.03 of the American Institute of

Certified Public Accountants (“AICPA”) Auditing Standards (Responsibilities and Functions of

the Independent Auditor):

       The financial statements are management’s responsibility…Management is responsible for
       adopting sound accounting policies and for establishing and maintaining internal control
       that will, among other things, initiate, authorize, record process and report transactions (as
       well as events and conditions) consistent with management’s assertions embodied in the
       financial statements. The entity’s transactions and related assets, liability and equity are
       within the direct knowledge and control of management…Thus the fair presentation of
       financial statements in conformity with generally accepted accounting principles is an
       implicit and integral part of management’s responsibility.
       (footnote omitted).




                                                20
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 21 of 71



         92.    A warranty expense or warranty liability is the cost that a company expects to or

has already incurred for the repair or replacement of goods under warranty that it has sold. The

total amount of the warranty expense is limited by the warranty period for the particular good sold.

         93.    Warranty expense is a fundamental metric for companies like Mueller who are in

the water meter business. As one analyst stated: “warranty costs are part of doing business in

the metering business, and excluding such charges distorts the long-term profitability and

return profile of the segment.”6

         94.    ASC 460-10-25 titled “Guarantees” governs the accounting for warranty

obligations incurred in connection with the sale of goods or services. ASC 460 states that because

of the uncertainty surrounding claims that may be made under warranties, warranty obligations

fall within the definition of a loss contingency as defined under ASC 450. “Obligations related to

product warranties and product defects” are among the specific examples of loss contingencies

listed under ASC 450.

         95.    Accordingly, warranties are a type of contingent liability. A contingent liability or

loss contingency is “an existing condition, situation, or set of circumstances involving uncertainty

as to possible loss to an entity that will ultimately be resolved when one or more future events

occur or fail to occur.” Financial Accounting Standards Board, Statement of Financial Accounting

Standards No. 5, Accounting for Contingencies ¶ 1 (1975) (FAS 5); ASC 450-20-20. (FAS 5 was

codified as ASC 450, Contingencies, in the FASB Accounting Standards Codification, which

became the official single source of authoritative nongovernmental U.S. Generally Accepted

Accounting Principles on July 1, 2009, and was effective for interim and annual periods ending

after September 15, 2009. Hereinafter, FAS 5 is referred to as ASC 450.)



6
    Ryan Connors, Boenning & Scattergood, April 28, 2017.
                                                 21
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 22 of 71



       96.      When a loss contingency exists, the likelihood that the future event or events will

confirm the loss or impairment of an asset or the incurrence of a liability can range from probable

to remote. ASC 450 “uses the terms probable, reasonably possible, and remote to identify three

areas within that range, as follows:

       a.       Probable. The future event or events are likely to occur.
       b.       Reasonably possible. The chance of the future event or events occurring is more
                than remote but less than likely.
       c.       Remote. The chance of the future event or events occurring is slight.
ASC 450-20-20.


       97.      An estimated loss from a loss contingency must be accrued by a charge to income

on a company’s financial statements if: 1) before the financial statements are issued (or are

available to be issued), there is available information indicating that the impairment of an asset or

incurrence of liability is probable and 2) the amount of loss can be reasonably estimated. ASC

450-20-25-2.

       98.      Under ASC 450, “if some amount within a range of loss appears at the time to be a

better estimate than any other amount within the range, that amount shall be accrued. When no

amount within the range is a better estimate than any other amount, however, the minimum amount

in the range shall be accrued.” Disclosure of an additional amount of exposure to loss is required

if there is a reasonable possibility that the additional loss will be incurred. ASC 450-20-30-1; ASC

450-20-50-3b.

       99.      Loss contingencies that do not meet both criteria for recognition (i.e., probable and

estimable) still may need to be disclosed in the financial statements. ASC 450.




                                                    22
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 23 of 71



       100.    ASC 450 requires the issuer to disclose a loss contingency if there is at least a

reasonable possibility that a loss may have been incurred (i.e., the possibility of a loss is more than

“remote”). ASC 450-20-50-3.

       101.    Where the loss contingency is less than probable, but not remote, the disclosure

shall include “the nature of the contingency” and “an estimate of the possible loss or range of loss

or a statement that such an estimate cannot be made.” ASC 450-20-50-4.7

       102.    Consequently, where it is reasonably possible that a material warranty claim will

be asserted a company must disclose in the financial statements “the nature of the contingency and

shall give an estimate of the possible loss or range of loss or state that such an estimate cannot be

made.” ASC450-20-50-6.

       103.    The SEC considers the disclosure of loss contingencies of such importance to an

informed investment decision that it issued Article 10-01 of Regulation S-X [17 C.F.R. 210.10-

01], which provides that disclosures in interim period financial statements may be abbreviated and

need not duplicate the disclosure contained in the most recent audited financial statements, except

that “where material contingencies exist, the disclosure of such matters shall be provided even

though a significant change since year end may not have occurred.”

       104.    Accordingly, under ASC 450 losses from warranty obligations shall be accrued if,

based on available information at the date of an entity’s financial statements, it is probable that




7
  “Disclosure is not required of a loss contingency involving an unasserted claim or assessment if
there has been no manifestation by a potential claimant of an awareness of a possible claim or
assessment unless both of the following conditions are met: a. It is considered probable that a claim
will be asserted. b. There is a reasonable possibility that the outcome will be unfavorable.” ASC
450-20-50-6. This provision pertains to single, discrete potential claims, such as lawsuits, but is
inapplicable to product warranties where estimating the amount of warranty liability is based on a
statistical analysis of historical and expected failure rates associated with a given product.

                                                  23
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 24 of 71



customers will make claims under warranties relating to goods or services that have been sold and

the amount of that loss can be reasonably estimated.

       105.    ASC 450-20-50-3 emphasizes that the disclosure obligation applies even if a charge

to revenue is not actually taken on Mueller’s financial statements, i.e., disclosure of the

contingency must be made regardless. ASC-450-20-50-4 requires that the disclosure include both

(a) the nature of the contingency; and (b) an estimate of the possible loss or range of loss or a

statement that such an estimate cannot be made.

       106.    ASC 275 requires specific additional disclosures regarding estimates of loss

contingencies if information known to management prior to the issuance of the financial statements

indicates that both of the following criteria are met: 1) it is at least reasonably possible that the

estimate of the effect on the financial statements of a condition, situation, or set of circumstances

that existed at the date of the financial statements will change in the near term due to one or more

future events and 2) the effect of the change would be material to the financial statements.

       107.    To supplement the disclosure requirements of ASC 450, ASC 275 provides:

       The disclosure shall indicate the nature of the uncertainty and include an indication that is
       at least reasonably possible that a change in estimate will occur in the near term. If the
       estimate involves a loss contingency…the disclosure shall also include an estimate of the
       possible loss or range of loss, or state that such an estimate cannot be made.

       108.    To calculate and record warranty expenses the Company is required to consider

factors such as the historical percentage of warranty expenses to sales for the same types of goods

for which the warranty is being recorded, the nature of the goods and their similarity to a good

with a long history of sales, the likelihood of the goods or components of those goods to fail, and

the expected costs to repair those goods. Using this information, the company determines a

percentage to apply to the goods sold to accrue a warranty liability for those goods. This amount

is charged to expense at the time the goods are sold and a warranty liability is established on the

                                                 24
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 25 of 71



company’s balance sheet. The warranty liability amount must be evaluated for each reporting

period and adjusted to account for other factors related to the goods sold, such as early indications

that a particular product had a higher than estimated failure rate.

       109.    The Company must record an expense on its income statement by the full amount

of warranty expense when a sale is recorded, even if there are no warranty claims in the period.

As the warranty claims appear in subsequent accounting periods, the company reduces the

warranty liability account on its balance sheet as actual warranty claims are paid and/or settled.

       110.    Beginning in January 2016 at the very latest and extending through August of 2018

Mueller’s warranty costs rose dramatically in relation to the existing smart water meters it had

previously sold to customers.

       111.    Accordingly, smart water meter failure rates had significantly increased well

beyond the amount Mueller had previously anticipated and this meant that Mueller’s warranty

costs would substantially increase in January 2016 through August 2018 and it was thus “at least

reasonably possible” that Defendants’ estimate of warranty costs’ effect on Mueller’s financial

statements would change and that the impact on the Company’s financial statements would be

material. GAAP therefore required disclosure of both this contingency and an estimate of the

potential range of loss Mueller might incur as a result.

       112.    Because of the 10-year warranty that Mueller offered to municipalities for its smart

meters, Mueller was required to maintain warranty reserves sufficient to cover its estimated future

warranty costs on each of the smart meter products manufactured between 2011 and 2014 that it

had sold.

       113.    Despite having actual knowledge of the unexpectedly high number of defective

smart meters with ten-year warranties that Mueller sold to various municipalities, and thus the



                                                 25
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 26 of 71



warranty costs associated therewith by no later than January 2016, Defendants materially

understated Mueller’s warranty expense so that it could continue to tout increased sales in their

high margin AMI (i.e. smart meter) business, distorting its true profitability.

                   DEFENDANTS’ FALSE AND MISLEADING STATEMENTS

       114.     On May 9, 2016 the Company filed a quarterly report on Form 10-Q for the quarter

ended March 31, 2016 (the “2Q16 10-Q”), in which it reported $283.6 million net sales including

$15 million net sales in its Technologies segment.         In Note 7 of the financial statements

“Supplemental Balance Sheet Information” Mueller reported warranty liability for the quarter of

$2.7 million.

       115.     The 2Q16 10-Q incorporated by reference the risks the Company had disclosed in

the Company’s Form 10-K for the fiscal year ended September 30, 2015. Regarding product

defects, the Company stated:

       The long-term success of our newer technologies- such as smart metering and leak
       detection and pipe condition assessment- which are key to the Mueller Technologies
       businesses, depends on market acceptance and our ability to manage the risks associated
       with the introduction of new products and systems.

       Our newer technologies comprise smart metering and leak detection and pipe condition
       assessment products and services. These technologies are principally associated with our
       Mueller Systems and Echologics businesses, respectively. Our investments in smart
       metering have primarily focused on the market for AMI and have been based on our belief
       that water utilities will transition over time from traditional manual-read meters to
       automatically-read meters…

       In addition, the success of our new products will depend on our ability to manage the risks
       associated with their introduction, including the risk that new products and systems may
       have quality or other defects or deficiencies in their early stages that result in their failure
       to satisfy performance and reliability requirements. Our success will depend in part on our
       ability to manage these risks, including costs associated with manufacturing, installation,
       maintenance and warranties. These challenges can be costly and technologically
       challenging, and we cannot determine in advance the ultimate effect they may have. Failure
       to successfully manage these challenges could result in lost revenue, significant warranty
       and other expenses, and harm to our reputation.



                                                 26
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 27 of 71



       116.    The financial statements contained in the 2Q16 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 2Q16 10-Q they were aware that approximately 22,000

smart meters in Missouri had to be replaced and had “unusually high levels of premature failure

rates,” that smart meters in Chillicothe were failing at a rate of at least 22%, and that all of the

smart meters Mueller sold to San Diego (at least $7 million dollars’ worth through the end of 2015)

required replacing the meter’s register entirely. Once Defendants were aware of these facts, ASC

450 required them to utilize this information to estimate warranty liability costs for not only these

existing warranty claims, but future warranty claims based upon the same product defects in

products Mueller already sold. Had Defendants done so they would have determined that it was

probable that their warranty liability would materially increase and would have an impact on

Mueller’s financial statements. Defendants were able to estimate the range of loss because they

were aware of the nature of the product failures, the magnitude of the product failures, the warranty

terms associated with the failing products, the number of same products already on the market and

the costs to repair or replace the products under warranty. Accordingly, ASC 450 required that

Defendants not only disclose the nature of the contingency but accrue a charge on their financial

statements in the amount of the estimated loss or range of loss associated with likely warranty

claims for these product failures. At the very least, Defendants were aware that given the high

rates of product failures in San Diego and Missouri it was reasonably possible that a change in

estimate in warranty expense would occur in the near term and that the effect of that change would

be material to Mueller’s financial statements. Accordingly, ASC 275 required Defendants to

disclose the nature of the uncertainty, that it was reasonably possible that a change in estimate




                                                 27
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 28 of 71



would occur in the near term and estimate the loss or range of loss or state that such an estimate

could not be made.

       117.    The 2Q-16 10-Q statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring.

       118.    The 2Q-16 10-Q statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could

result in…significant warranty expense” was materially false and misleading as the risks

associated with the cost of warranties were already occurring.

       119.    The 2Q-16 10-Q statement referred to above concerning product warranties was

false and misleading because the Company’s warranty reserve was materially understated, in

violation of GAAP. Had Defendants undertaken the required GAAP analysis they could not

possibly have concluded that warranty liability for the quarter was $2.7 million.

       120.    On August 8, 2016 the Company filed a quarterly report on Form 10-Q for the

quarter ended June 30, 2016 (“3Q16 10-Q”). The 3Q 10-Q reported that for Mueller Technologies

net sales grew to $26.0 million from $24 million in the prior year period “primarily due to $9.3

million in higher year-over-year shipments of AMI products.” Gross profit in the quarter was $5.7

million compared to $4.3 million in the prior year period. Gross margin increased 21.9% in the

quarter compared to 17.9% in the prior year. “These increases are primarily due to the growth in

shipments of higher-margin AMI products.” In Note 7 of the financial statements “Supplemental

Balance Sheet Information” Mueller reported warranty liability for the quarter of $2.5 million.



                                                28
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 29 of 71



       121.    The 3Q16 10-Q incorporated by reference the risks the Company had disclosed in

the Company’s Form 10-K for the fiscal year ended September 30, 2015. Regarding product

defects, the Company stated:

       The long-term success of our newer technologies- such as smart metering and leak
       detection and pipe condition assessment- which are key to the Mueller Technologies
       businesses, depends on market acceptance and our ability to manage the risks associated
       with the introduction of new products and systems.

       Our newer technologies comprise smart metering and leak detection and pipe condition
       assessment products and services. These technologies are principally associated with our
       Mueller Systems and Echologics businesses, respectively. Our investments in smart
       metering have primarily focused on the market for AMI and have been based on our belief
       that water utilities will transition over time from traditional manual-read meters to
       automatically-read meters…

       In addition, the success of our new products will depend on our ability to manage the risks
       associated with their introduction, including the risk that new products and systems may
       have quality or other defects or deficiencies in their early stages that result in their failure
       to satisfy performance and reliability requirements. Our success will depend in part on our
       ability to manage these risks, including costs associated with manufacturing, installation,
       maintenance and warranties. These challenges can be costly and technologically
       challenging, and we cannot determine in advance the ultimate effect they may have. Failure
       to successfully manage these challenges could result in lost revenue, significant warranty
       and other expenses, and harm to our reputation.

       122.    The financial statements contained in the 3Q16 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 3Q16 10-Q they were aware that approximately 22,000

smart meters in Missouri had to be replaced and had “unusually high levels of premature failure

rates,” that smart meters in Chillicothe were failing at a rate of at least 22%, and that all of the

smart meters Mueller sold to San Diego (at least $7 million dollars’ worth through the end of 2015)

required replacing the meter’s register entirely. Once Defendants were aware of these facts, ASC

450 required them to utilize this information to estimate warranty liability costs for not only these

existing warranty claims, but future warranty claims based upon the same product defects in



                                                 29
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 30 of 71



products Mueller already sold. Had Defendants done so they would have determined that it was

probable that their warranty liability would materially increase and would have an impact on

Mueller’s financial statements. Defendants were able to estimate the range of loss because they

were aware of the nature of the product failures, the magnitude of the product failures, the warranty

terms associated with the failing products, the number of same products already on the market and

the costs to repair or replace the products under warranty. Accordingly, ASC 450 required that

Defendants not only disclose the nature of the contingency but accrue a charge on their financial

statements in the amount of the estimated loss or range of loss associated with likely warranty

claims for these product failures. At the very least, Defendants were aware that given the high

rates of product failures in San Diego and Missouri it was reasonably possible that a change in

estimate in warranty expense would occur in the near term and that the effect of that change would

be material to Mueller’s financial statements. Accordingly, ASC 275 required Defendants to

disclose the nature of the uncertainty, that it was reasonably possible that a change in estimate

would occur in the near term and estimate the loss or range of loss or state that such an estimate

could not be made.

       123.    The 3Q-16 10-Q statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring.

       124.    The 3Q-16 10-Q statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could




                                                 30
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 31 of 71



result in…significant warranty expense” was materially false and misleading as the risks

associated with the cost of warranties were already occurring.

       125.    The 3Q-16 10-Q statement referred to above concerning product warranties was

false and misleading because the Company’s warranty reserve was materially understated, in

violation of GAAP. . Had Defendants undertaken the required GAAP analysis they could not

possibly have concluded that warranty liability for the quarter was $2.5 million, $200,000 less than

that estimated in the prior quarter.

       126.    On November 22, 2016 the Company filed its 10-K for the fiscal year ended

September 30, 2016 (“2016 10-K”). In the Technologies segment, The Company reported

decreased net sales in 2016 to $84.9 million from $91.2 million in the prior year due to $6.4 million

in lower shipment volumes, stating that the decrease in sales volume was partially offset by

increases in sales of AMI products. The Company reported flat gross profit of $17.2 million in

2016 compared to $17.1 million in the prior year and increased gross margin to 20.3% in 2016

compared to 18.8% in the prior year “due primarily to favorable product mix, particularly the

partial replacement of AMR sales with higher-margin AMI sales.”

       127.    Regarding product defects, the Company stated in its 2016 10-K:

       The long-term success of our newer technologies- such as smart metering and leak
       detection and pipe condition assessment- which are key to the Mueller Technologies
       businesses, depends on market acceptance and our ability to manage the risks associated
       with the introduction of new products and systems.

       Our newer technologies comprise smart metering and leak detection and pipe condition
       assessment products and services. These technologies are principally associated with our
       Mueller Systems and Echologics businesses, respectively. Our investments in smart
       metering have primarily focused on the market for AMI and have been based on our belief
       that water utilities will transition over time from traditional manual-read meters to
       automatically-read meters…

       In addition, the success of our new products will depend on our ability to manage the risks
       associated with their introduction, including the risk that new products and systems may

                                                 31
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 32 of 71



        have quality or other defects or deficiencies in their early stages that result in their failure
        to satisfy performance and reliability requirements. Our success will depend in part on our
        ability to manage these risks, including costs associated with manufacturing, installation,
        maintenance and warranties. These challenges can be costly and technologically
        challenging, and we cannot determine in advance the ultimate effect they may have. Failure
        to successfully manage these challenges could result in lost revenue, significant warranty
        and other expenses, and harm to our reputation.

        128.    Regarding warranty costs the Company stated in its 2016 10-K:

        Warranty Costs-We accrue for warranty expenses that can include customer costs of repair
        and/or replacement, including labor, materials, equipment, freight and reasonable overhead
        costs. We accrue for the estimated cost of product warranties at the time of sale if such
        costs are determined to be reasonably estimable at that time. Warranty cost estimates are
        revised throughout applicable warranty periods as better information regarding warranty
        costs becomes available. Activity in accrued warranty, reported as part of other current
        liabilities, is presented below.
                                                                    2016             2015            2014
                                                                                 (in millions)
Balance at beginning of year                                    $       2.9      $       2.6     $      2.8
 Warranty expense                                                       5.3              5.2            4.1
 Warranty payments                                                     (6.2)            (4.9)          (4.3)
Balance at end of year                                          $       2.0      $       2.9     $      2.6




        129.    The financial statements contained in the 2016 10-K above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 2016 they were aware that approximately 22,000 smart

meters in Missouri had to be replaced and had “unusually high levels of premature failure rates,”

that smart meters in Chillicothe were failing at a rate of at least 41.5%, and that all of the smart

meters Mueller sold to San Diego (at least $7 million dollars’ worth through the end of 2015)

required replacing the meter’s register entirely. Once Defendants were aware of these facts, ASC

450 required them to utilize this information to estimate warranty liability costs for not only these

existing warranty claims, but future warranty claims based upon the same product defects in all

products Mueller already sold. Had Defendants done so they would have determined that it was

                                                  32
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 33 of 71



probable that their warranty liability would materially increase and would have an impact on

Mueller’s financial statements. Defendants were able to estimate the range of loss because they

were aware of the nature of the product failures, the magnitude of the product failures, the warranty

terms associated with the failing products, the number of same products already on the market and

the costs to repair or replace the products under warranty. Accordingly, ASC 450 required that

Defendants not only disclose the nature of the contingency but accrue a charge on their financial

statements in the amount of the estimated loss or range of loss associated with likely warranty

claims for these product failures. At the very least, Defendants were aware that given the high

rates of product failures in San Diego and Missouri it was reasonably possible that a change in

estimate in warranty expense would occur in the near term and that the effect of that change would

be material to Mueller’s financial statements. Accordingly, ASC 275 required Defendants to

disclose the nature of the uncertainty, that it was reasonably possible that a change in estimate

would occur in the near term and estimate the loss or range of loss or state that such an estimate

could not be made.

       130.    The 2016 10-K statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring.

       131.    The 2016 10-K statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could

result in…significant warranty expense” was materially false and misleading as the risks

associated with the cost of warranties were already occurring.



                                                 33
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 34 of 71



       132.    The 2016 10-K statement above concerning “warranty costs” was materially false

and misleading because despite the fact that warranty costs were reasonably estimable at the time

of sale, Mueller under-reserved for warranty costs, increasing its warranty expense by only

$100,000 since the prior year despite the massive smart meter failures in San Diego and Missouri.

       133.    The 2016 10-K statement that “Warranty cost estimates are revised throughout

applicable warranty periods as better information regarding warranty costs becomes available”

was materially false and misleading. Mueller did not revise its warranty cost estimates based on

the information it obtained concerning the product failures Missouri and San Diego experienced.

Had Mueller done so it would have increased its warranty liability in an amount sufficient to cover

the costs of repairing and replacing not only the affected products in San Diego and Missouri but

the costs of repairing and replacing all of Mueller’s defective smart meter products on the market

that were covered by warranty.

       134.    On February 2, 2017 the Company filed a quarterly report on Form 10-Q for the

quarter ended December 31, 2016 (“1Q 2017 10-Q”). The Company reported $167.2 million in

net sales. With respect to Mueller Technologies the Company stated that net sales for the 2017

first quarter increased 13.6% to $20.9 million, as compared with $18.4 million for the 2016 first

quarter, noting “Increased net sales resulted primarily from higher AMI shipments which great 40

percent year-over-year.” Mueller Technologies’ adjusted operating loss was $2.2 million, as

compared with $3.3 million for the 2016 first quarter. The Company noted the improvement in

operating results “was due to higher AMI shipments and decreased selling, general and

administrative expenses.” In Note 8 to the Mueller’s financial statements “Supplemental Balance

Sheet Information” the Company reported $2.1 million in warranty liability.




                                                34
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 35 of 71



       135.    The 1Q17 10-Q incorporated by reference the risks the Company had disclosed in

the Company’s Form 10-K for the fiscal year ended September 30, 2016. Regarding product

defects, the Company stated:

       The long-term success of our newer technologies- such as smart metering and leak
       detection and pipe condition assessment- which are key to the Mueller Technologies
       businesses, depends on market acceptance and our ability to manage the risks associated
       with the introduction of new products and systems.

       Our newer technologies comprise smart metering and leak detection and pipe condition
       assessment products and services. These technologies are principally associated with our
       Mueller Systems and Echologics businesses, respectively. Our investments in smart
       metering have primarily focused on the market for AMI and have been based on our belief
       that water utilities will transition over time from traditional manual-read meters to
       automatically-read meters…

       In addition, the success of our new products will depend on our ability to manage the risks
       associated with their introduction, including the risk that new products and systems may
       have quality or other defects or deficiencies in their early stages that result in their failure
       to satisfy performance and reliability requirements. Our success will depend in part on our
       ability to manage these risks, including costs associated with manufacturing, installation,
       maintenance and warranties. These challenges can be costly and technologically
       challenging, and we cannot determine in advance the ultimate effect they may have. Failure
       to successfully manage these challenges could result in lost revenue, significant warranty
       and other expenses, and harm to our reputation.

       136.    The financial statements contained in the 1Q17 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 2Q16 10-Q they were aware that approximately 22,000

smart meters in Missouri had to be replaced and had “unusually high levels of premature failure

rates,” that smart meters in Chillicothe were failing at a rate of at least 41.5%, and that all of the

smart meters Mueller sold to San Diego (at least $7 million dollars’ worth through the end of 2015)

required replacing the meter’s register entirely. Once Defendants were aware of these facts, ASC

450 required them to utilize this information to estimate warranty liability costs for not only these

existing warranty claims, but future warranty claims based upon the same product defects in all



                                                 35
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 36 of 71



products Mueller already sold. Had Defendants done so they would have determined that it was

probable that their warranty liability would materially increase and would have an impact on

Mueller’s financial statements. Defendants were able to estimate the range of loss because they

were aware of the nature of the product failures, the magnitude of the product failures, the warranty

terms associated with the failing products, the number of same products already on the market and

the costs to repair or replace the products under warranty. Accordingly, ASC 450 required that

Defendants not only disclose the nature of the contingency but accrue a charge on their financial

statements in the amount of the estimated loss or range of loss associated with likely warranty

claims for these product failures. At the very least, Defendants were aware that given the high

rates of product failures in San Diego and Missouri it was reasonably possible that a change in

estimate in warranty expense would occur in the near term and that the effect of that change would

be material to Mueller’s financial statements. Accordingly, ASC 275 required Defendants to

disclose the nature of the uncertainty, that it was reasonably possible that a change in estimate

would occur in the near term and estimate the loss or range of loss or state that such an estimate

could not be made.

       137.    The 1Q-17 10-Q statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring.

       138.    The 1Q-17 10-Q statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could




                                                 36
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 37 of 71



result in…significant warranty expense” was materially false and misleading as the risks

associated with the cost of warranties were already occurring.

       139.    The 1Q-17 10-Q statement referred to above concerning product warranties was

false and misleading because the Company’s warranty reserve was materially understated, in

violation of GAAP. Had Defendants undertaken the required GAAP analysis they could not

possibly have concluded that warranty liability for the quarter was $2.1 million, $400,000 less than

that estimated in the third quarter of 2016.

       140.    On April 27, 2017 the Company filed an 8-K with the SEC announcing its 2017

second quarter financial results. In the 8-K the Company disclosed that it would take a discrete

$9.8 million warranty charge because it “recently became aware that some radio products produced

between 2011 and 2014 were failing at a higher-than-expected rate. In connection with its second

quarter 2017 financial results the Company stated:

       Mueller Technologies

       Mueller Technologies net sales in the 2017 second quarter increased 20.7 percent
       to $18.1 million, as compared with $15.0 million for the 2016 second quarter. AMI
       shipments, which increased 40 percent in the quarter year-over-year, were the
       primary driver of the increase.

       We recently became aware that some radio products produced between 2011 and
       2014 were failing at a higher-than-expected rate. Consequently, we refined our
       estimates and increased the warranty reserve. We have also carefully examined
       our product processes and accelerated lifecycle testing data with respect to radios
       manufactured after the period referenced above and expect our warranty
       experience to be in line with industry standards.

       GAAP operating loss of $13.7 million in the 2017 second quarter included the
       discrete $9.8 million warranty charge mentioned above, compared with an
       operating loss of $4.9 million in the prior year. Adjusted operating loss improved
       by $1.1 million to $3.8 million, as compared with $4.9 million for the 2016 second
       quarter due to higher shipment volumes.




                                                37
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 38 of 71



       141.    On the news of the $9.8 million warranty charge Mueller’s stock price fell $1.43

per share, more than 11% on April 28, 2017 trading at over six times the previous day’s volume,

damaging investors.

       142.    Reacting to the news, one analyst noted that warranty reserves are a key metric in

the water meter business and that excluding such charges distorts the Company’s financial results.

Ryan Connors of Boenning & Scattergood stated: “Mueller Technologies grew 20.7% on the top-

line, with the upside driven by a 40% increase in AMI sales. Still, despite the stellar growth

trajectory, profitability remains elusive, with segment operating margin plunging to -75.5% in

2Q17 as the company booked a reserve for warranty expenses. In our experience, warranty costs

are part of doing business in the metering business, and excluding such charges distorts the

long-term profitability and return profile of the segment.”

       143.    The statements in the Company’s April 27, 2017 8-K were false and misleading

because the Company did not “recently become aware that some radio products produced between

2011 and 2014 were failing at a higher-than-expected rate.” Rather, Defendants had been aware

of these product failures since at least January 2016 and failed to increase Mueller’s warranty

expense to account for these product failures, in violation of GAAP. Additionally, the Company

did not “carefully examine[ ] our product processes and accelerated lifecycle testing data with

respect to radios manufactured after the period referenced above” for purposes of determining

warranty reserves because it later admitted that it would take an additional $14.1 million warranty

charge based on a purported “new analysis of our historical warranty expense experience related

to product produced through 2017.”

       144.    Further, Defendants’ statement that they “refined their estimates” and increased

warranty reserve demonstrates their recklessness, as GAAP requires an analysis each quarter of



                                                38
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 39 of 71



warranty liability. Had Defendants undertaken this analysis Mueller would have determined that

it was required to materially increase its warranty liability by January 2016 at the latest, given the

high rate of smart meter failures which Defendants were aware of. (Aug. 7, 2018 conference call

transcript).

        145.   Despite the fact that Defendants knew by the end of 2015 at the latest that smart

meters in Chillicothe were failing at a rate of 22%, knew by April 2016 all of the smart meters

Mueller sold to San Diego (at least $7 million dollars’ worth through the end of 2015) required

replacing the meter’s register entirely, and knew by the end of 2016 at the latest that smart meters

in Chillicothe were failing at a rate of 41.5% Defendants waited until the third quarter of 2017 to

“refine their estimates” in violation of ASC 450 which required Defendants to undertake an

analysis each quarter based upon existing and new information in order to estimate warranty

liability. Had Defendants undertaken this analysis they would have determined, by January 2016

that their warranty liability would materially increase and would have an impact on Mueller’s

financial statements. At the very least, if Defendants could not estimate the liability by early 2016,

ASC 275 required Defendants to disclose the nature of the uncertainty, that it was reasonably

possible that a change in estimate would occur in the near term and estimate the loss or range of

loss or state that such an estimate could not be made.

        146.   The next day, in an April 28, 2017 investor conference call Defendants Hall and

Hart discussed the $9.8 million warranty charge. Defendant Hall stated: “During the quarter, we

took a discrete $9.8 million charge to meet current and future warranty obligations associated with

these products. Evan [Hart] will speak in more detail about the accounting and handling of the

charge. I will speak a little about the steps we took to ensure this isn’t repeated in the future. In

particular, we error-proofed the manufacturing process, so this particular failure mode won’t



                                                 39
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 40 of 71



repeat itself. And we instituted accelerated lifecycle testing on all of our radios. I believe we have

correctly scoped and addressed this problem and implemented the corrective steps to ensure that

our products meet industry and Mueller standards for reliability.”

        147.    Defendant Hart stated, with respect to Mueller Technologies: “Net sales in 2017

second quarter increased 20.7% to $18.1 million as compared with $15 million for the 2016 second

quarter. As Scott mentioned we recently became aware that in certain environments, some radio

products produced between 2011 and 2014 were failing at a higher than expected rate.

Consequently, we refined our estimates and increased the warranty reserve. We have taken a

discrete warranty charge of $9.8 million in the quarter to meet current and future obligations, of

which $8.4 million is now reserved for future obligations.”

        148.    Responding to an analyst’s question: “What’s kind of the expectation on the

warranty expense kind of going forward, any kind of cadence that you can call out?” Hart stated:

“Well, Jose, with this particular issue, as we mentioned, we did record about $9.8 million in the

quarter, and we were left with about an $8.4 million warranty reserve for this particular item. And

I will note that back in Q1, we saw about $800,000 of expense for this particular problem and that

was really the catalyst for us to take a more detailed look, do an in-depth study and refine our

estimates to come up with a particular charge in the second quarter. We think that the charge

is adequate and sufficient to cover these issues with the radios produced between 2011 and 2014.

I think going forward, we’ll just have a normal warranty charge provision that we’ve always

had, and so there’s really nothing expected from a large magnitude like this in the future.”

Defendant Hart added: “And I would like to go on and say that we did the advanced life cycle

testing, Jose, on the things made after 2014. We’ve been running those environmental tests. And

the failure rate had been better than industry averages a lot, like near 0.4%....So I feel like the team.



                                                   40
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 41 of 71



I wasn’t here, but whatever the changes when they realized, they were having some of these issues.

And basically, for everybody’s benefit, it’s when they’re underwater in a pit environment in warm

climates. That’s when they really start to have a problem.”

       149.    Defendant Hall’s and Hart’s statements on Mueller’s April 28 conference call were

false and misleading because: (1) Defendants did not “error proof the manufacturing process” and

Hall’s reassurance that the “this particular failure mode won’t repeat itself was untrue, as Mueller

would take another $14.1 million warranty charge just 15 months later based upon defective

products that were manufactured after the 2011-2014 time frame; (2) Defendants did not “recently

become aware” of the product failures: in reality, Defendants were aware of these failures by

January 2016 at the latest but failed to disclose them and failed to adequately reserve for warranties

associated with the product failures; (3) the $9.8 million warranty charge was not sufficient to

cover the product failures and defendants Hall and Hart were aware of this fact.

       150.    Additionally, Defendant Hart’s statement that the Company did “advanced life

cycle testing...on the things made after 2014,” that “the failure rate had been better than industry

average” and that the Company realized the failures occurred when the products were “underwater

in a pit environment in warm climates” was false and misleading and/or made without a reasonable

basis because it assured investors that the Company had determined what the problem with the

2011-2014 products was and had tested the newer products and determined that they would not

fail at above average rates. In reality, Mueller’s AMI products continued to fail, necessitating the

Company to take a discrete $14.1 million warranty charge just over a year later.

       151.    Defendants’ April 27, 2017 disclosure that Mueller would take a $9.8 million

warranty charge only partially revealed the truth. In connection with the April 27, 2017 partial

corrective disclosure Defendants continued to lie to investors, claiming that they had only recently



                                                 41
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 42 of 71



become aware of the product failures, had “error-proofed” the manufacturing processes such that

the product failures would not continue to occur, claiming that Mueller’s products smart meter

products had failure rates of “better than industry averages” and giving no indication that future

warranty liability would be impacted by steadily increasing product failure rates. [

       152.    On August 9, 2017 Company filed a quarterly report on Form 10-Q for the quarter

ended June 30, 2017 (“3Q 2017 10-Q”). The Company reported $232.2 million in net sales. With

respect to Mueller Technologies the Company stated that net sales for the 2017 third quarter

decreased 5.4% to $24.6 million from $26.0 million in the prior year period and that lower net

sales of AMR systems and visual read meters were partially offset by higher shipments of AMI

and leak detection/condition assessment products.” The Company noted that “gross margin

increased because sales of AMI and leak detection assessment products generally earn higher

margins.” In Note 10 of the financial statements “Supplemental Balance Sheet Information”

Mueller reported warranty liability for the quarter of $4.7 million.

       153.    The 3Q17 10-Q incorporated by reference the risks the Company had disclosed in

the Company’s Form 10-K for the fiscal year ended September 30, 2016. Regarding product

defects, the Company stated:

       The long-term success of our newer technologies- such as smart metering and leak
       detection and pipe condition assessment- which are key to the Mueller Technologies
       businesses, depends on market acceptance and our ability to manage the risks associated
       with the introduction of new products and systems.

       Our newer technologies comprise smart metering and leak detection and pipe condition
       assessment products and services. These technologies are principally associated with our
       Mueller Systems and Echologics businesses, respectively. Our investments in smart
       metering have primarily focused on the market for AMI and have been based on our belief
       that water utilities will transition over time from traditional manual-read meters to
       automatically-read meters…

       In addition, the success of our new products will depend on our ability to manage the risks
       associated with their introduction, including the risk that new products and systems may

                                                 42
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 43 of 71



       have quality or other defects or deficiencies in their early stages that result in their failure
       to satisfy performance and reliability requirements. Our success will depend in part on our
       ability to manage these risks, including costs associated with manufacturing, installation,
       maintenance and warranties. These challenges can be costly and technologically
       challenging, and we cannot determine in advance the ultimate effect they may have. Failure
       to successfully manage these challenges could result in lost revenue, significant warranty
       and other expenses, and harm to our reputation.



       154.    With respect to warranty expense the 3Q 2017 10-Q, Note 14 “Commitments and

Contingencies” states at follows: Other matters. Certain Mueller Technologies radio products

produced between 2011 and 2014 and installed in particularly harsh environments have been

failing at higher-than-expected rates. During the quarter ended March 31, 2017, we conducted

additional testing of these products and revised our estimated of related warranty expenses.

Consequently, we recorded an additional warranty expense of $9.8 million associated with these

products in that quarter.

       155.    By the time Defendants issued the 3Q17 10-Q they were aware that approximately

22,000 smart meters in Missouri had to be replaced and had “unusually high levels of premature

failure rates,” that smart meters in Chillicothe were failing at a rate of at least 41.5%, and that all

of the smart meters Mueller sold to San Diego (at least $7 million dollars’ worth through the end

of 2015) required replacing the meter’s register entirely. Once Defendants were aware of these

facts, ASC 450 required them to utilize this information to estimate warranty liability costs for not

only these existing warranty claims, but future warranty claims based upon the same product

defects in products Mueller already sold. Had Defendants done so they would have determined

that it was probable that their warranty liability would materially increase and would have an

impact on Mueller’s financial statements. Accordingly, ASC 275 required Defendants to disclose

the nature of the uncertainty, that it was reasonably possible that a change in estimate would occur



                                                  43
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 44 of 71



in the near term and estimate the loss or range of loss or state that such an estimate could not be

made.



        156.   The financial statements contained in the 3Q17 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP.

        157.   The 3Q-17 10-Q statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring, and the $9.8 million charge in the prior quarter was insufficient to cover

those product failures.

        158.   The 3Q-17 10-Q statement referred to above concerning product warranties was

false and misleading because the Company’s warranty reserve was materially understated, in

violation of GAAP, despite the discrete $9.8 million warranty charge in the prior quarter.

        159.   The 3Q-17 10Q statement referred to above disclosing “Commitments and

Contingencies” was incomplete because additional losses stemming from Mueller’s radio products

were probable and reasonably estimable. At the very least, it was reasonably possible that a change

in estimate in warranty expense would occur in the near term and that the effect of that change

would be material to the financial statements. Accordingly, ASC 275 and GAAP required

Defendants to disclose the nature of the uncertainty, that it was reasonably possible that a change

in estimate would occur in the near term and estimate the loss or range of loss or state that such an

estimate could not be made.




                                                 44
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 45 of 71



       160.    On November 21, 2017 the Company filed its annual report on Form 10-K for the

fiscal year ended September 30, 2017 (“2017 10-K”). The Company reported increased net sales

in 2017 of $826.0 million in 2017 compared to $800.6 million in the prior year. In the Technologies

segment the Company reported net sales in 2017 of $86.1 million compared to net sales of $84.9

million in 2016.

       161.    Regarding product defects, the Company stated in its 2017 10-K:

       The long-term success of our newer products and services, such as smart metering and
       leak detection and pipe condition assessment in Technologies, depends on market
       acceptance and our ability to manage the risks associated with the introduction of new
       products and systems.

       Technologies' smart metering and leak detection and pipe condition assessment products
       and services have much less market history than many of Infrastructure's products. Our
       investments in smart metering have primarily focused on the market for AMI and have
       been based on our belief that water utilities will transition over time from traditional
       manually-read meters to automatically-read meters. The market for AMI is relatively new
       and continues to evolve, and the U.S. markets for water meter products and systems are
       highly competitive. Water utilities have traditionally been slow adopters of new technology
       and may not adopt AMI as quickly as we expect, due, in part, to the substantial investment
       related to installation of AMI systems. The strong market positions of our primary
       competitors may also slow the adoption of our products. Similarly, the adoption of our leak
       detection and pipe condition assessment products and services depends on the willingness
       of our customers to invest in new product and service offerings, and the pace of adoption
       may be slower than we expect. If the market for AMI develops more slowly than we expect
       or if our new leak detection and pipe condition assessment products and services fail to
       gain market acceptance, our opportunity to grow these businesses will be limited.

       In addition, the success of our new products and systems will depend on our ability to
       manage the risks associated with their introduction, including the risk that new products
       and systems may have quality or other defects or deficiencies in their early stages that result
       in their failure to satisfy performance or reliability requirements. Our success will depend
       in part on our ability to manage these risks, including costs associated with manufacturing,
       installation, maintenance and warranties. These challenges can be costly and
       technologically challenging, and we cannot determine in advance the ultimate effect they
       may have. For example, during the quarter ended March 30, 2017, we recorded a discrete
       warranty expense of $9.8 million associated with certain radio products that
       Technologies produced between 2011 and 2014, as described more fully in Note 17. to
       the Notes to the Consolidated Financial Statements. Failure to successfully manage these
       challenges could result in lost revenue, significant warranty and other expenses, and
       harm to our reputation.

                                                 45
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 46 of 71




        162.    Regarding warranty costs, the Company stated in its 2017 10-K:

        163.    Warranty Costs-We accrue for warranty expenses that can include customer costs

of repair and/or replacement, including labor, materials, equipment, freight and reasonable

overhead costs. We accrue for the estimated cost of product warranties at the time of sale if such

costs are determined to be reasonably estimable at that time. Warranty cost estimates are revised

throughout applicable warranty periods as better information regarding warranty costs becomes

available. As discussed in Note 17. we recognized $9.8 million of Technologies' warranty expense

during the year ended September 30, 2017 related to certain radios sold in prior periods.

Activity in accrued warranty, reported as part of both other current liabilities and other noncurrent

liabilities, is presented below.

                                                                2017            2016             2015
                                                                            (in millions)
Balance at beginning of year                               $          2.0 $            2.9 $             2.4
 Warranty expense                                                    12.3              5.3               5.1
 Warranty payments                                                   (5.8)            (6.2)             (4.6)
Balance at end of year                                     $          8.5 $            2.0 $             2.9




        164.    The financial statements contained in the 2017 10-K above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP.

        165.    The 2017 10-K statement referred to above concerning the “risk that new products

may have quality or other defects or deficiencies…that result in their failure” was materially false

and misleading because significant defects, deficiencies and failures associated with new products

were already occurring and continued to occur despite the $9.8 million warranty charge, which

was insufficient to remediate the product defects.

                                                 46
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 47 of 71



        166.    The 2017 10-K statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could

result in…significant warranty expense” was materially false and misleading the risks associated

with the cost of warranties were already occurring despite the $9.8 million warranty charge, which

was insufficient to remediate the costs associated with product defects.

        167.    The 2017 10-K statement above concerning “warranty costs” was materially false

and misleading because despite the fact that warranty costs were reasonably estimable at the time

of sale, Mueller under-reserved for warranty costs. At the very least, it was reasonably possible

that a change in estimate in warranty expense would occur in the near term and that the effect of

that change would be material to the financial statements. Accordingly, ASC 275 and GAAP

required Defendants to disclose the nature of the uncertainty, that it was reasonably possible that

a change in estimate would occur in the near term and estimate the loss or range of loss or state

that such an estimate could not be made. Further, Defendants’ statement that “warranty cost

estimates are revised throughout applicable warranty periods as better information regarding

warranty costs becomes available” was false and misleading. In reality, Defendants failed to

follow Mueller’s stated accounting policy, as they would later admit that it was not until the third

quarter of 2018 that they conducted a “new study of our historical warranty experience”.

        168.    On February 8, 2018 the Company filed a quarterly report on Form 10-Q for the

quarter ended December 31, 2017 (“1Q 2018 10-Q”). In the Technologies segment the Company

reported net sales of $18.2 million compared to net sales of $20.9 million in the prior year. In Note

8 of the financial statements “Supplemental Balance Sheet Information” Mueller reported warranty

liability for the quarter of $3.7 million.



                                                 47
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 48 of 71



       169.   The 1Q 2018 10-Q incorporated by reference the risks the Company had disclosed

in the Company’s Form 10-K for the fiscal year ended September 30, 2017. Regarding product

defects, the Company stated:

       The long-term success of our newer products and services, such as smart metering and
       leak detection and pipe condition assessment in Technologies, depends on market
       acceptance and our ability to manage the risks associated with the introduction of new
       products and systems.

       Technologies' smart metering and leak detection and pipe condition assessment products
       and services have much less market history than many of Infrastructure's products. Our
       investments in smart metering have primarily focused on the market for AMI and have
       been based on our belief that water utilities will transition over time from traditional
       manually-read meters to automatically-read meters. The market for AMI is relatively new
       and continues to evolve, and the U.S. markets for water meter products and systems are
       highly competitive. Water utilities have traditionally been slow adopters of new technology
       and may not adopt AMI as quickly as we expect, due, in part, to the substantial investment
       related to installation of AMI systems. The strong market positions of our primary
       competitors may also slow the adoption of our products. Similarly, the adoption of our leak
       detection and pipe condition assessment products and services depends on the willingness
       of our customers to invest in new product and service offerings, and the pace of adoption
       may be slower than we expect. If the market for AMI develops more slowly than we expect
       or if our new leak detection and pipe condition assessment products and services fail to
       gain market acceptance, our opportunity to grow these businesses will be limited.

       In addition, the success of our new products and systems will depend on our ability to
       manage the risks associated with their introduction, including the risk that new products
       and systems may have quality or other defects or deficiencies in their early stages that
       result in their failure to satisfy performance or reliability requirements. Our success will
       depend in part on our ability to manage these risks, including costs associated with
       manufacturing, installation, maintenance and warranties. These challenges can be costly
       and technologically challenging, and we cannot determine in advance the ultimate effect
       they may have. For example, during the quarter ended March 30, 2017, we recorded a
       discrete warranty expense of $9.8 million associated with certain radio products that
       Technologies produced between 2011 and 2014, as described more fully in Note 17. to
       the Notes to the Consolidated Financial Statements. Failure to successfully manage these
       challenges could result in lost revenue, significant warranty and other expenses, and
       harm to our reputation.

       170.   The financial statements contained in the 1Q 2018 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 1Q 2018 10-Q they were aware that the failure rate

                                               48
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 49 of 71



associated with their AMI smart meters was an astounding 83%. See supra ___. Once Defendants

were aware of this astounding failure rate ASC 450 required them to utilize that information to

estimate warranty liability costs for existing and future warranty claims based upon this known

failure rate. Had Defendants done so they would have determined that it was probable that their

warranty liability would materially increase and would have an impact on Mueller’s financial

statements. Defendants were able to estimate the range of loss because they were aware of the

nature of the product failures, the magnitude of the product failures, the warranty terms associated

with the failing products, the number of same products already on the market and the costs to repair

or replace the products under warranty. Accordingly, ASC 450 required that Defendants not only

disclose the nature of the contingency but accrue a charge on their financial statements in the

amount of the estimated loss or range of loss associated with likely warranty claims for these

product failures. At the very least, Defendants were aware that given 83% failure rate associated

with 97,000 AMI smart meters in San Diego it was reasonably possible that a change in estimate

in warranty expense would occur in the near term and that the effect of that change would be

material to the financial statements. Accordingly, ASC 275 required Defendants to disclose the

nature of the uncertainty, that it was reasonably possible that a change in estimate would occur in

the near term and estimate the loss or range of loss or state that such an estimate could not be made.

       171.    The 1Q 2018 10-Q statement referred to above concerning the “risk that new

products may have quality or other defects or deficiencies…that result in their failure” was

materially false and misleading because significant defects, deficiencies and failures associated

with new products were already occurring and continued to occur despite the $9.8 million warranty

charge, which was insufficient to remediate the product defects.




                                                 49
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 50 of 71



        172.    The 1Q 2018 10-Q statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could

result in…significant warranty expense” was materially false and misleading the risks associated

with the cost of warranties were already occurring despite the $9.8 million warranty charge, which

was insufficient to remediate the costs associated with product defects.

        173.    On May 9, 2018 the Company filed its a quarterly report on Form 10-Q for the

quarter ended March 31, 2018 (“2Q 2018 10-Q”). In the Technologies segment the Company

reported net sales of $22.1 million compared to net sales of $18.1 million in the prior year. In Note

8 of the financial statements “Supplemental Balance Sheet Information” Mueller reported warranty

liability for the quarter of $4.1 million.

        174.    The 2Q 2018 10-Q incorporated by reference the risks the Company had disclosed

in the Company’s Form 10-K for the fiscal year ended September 30, 2017. Regarding product

defects, the Company stated:

        The long-term success of our newer products and services, such as smart metering and
        leak detection and pipe condition assessment in Technologies, depends on market
        acceptance and our ability to manage the risks associated with the introduction of new
        products and systems.

        Technologies' smart metering and leak detection and pipe condition assessment products
        and services have much less market history than many of Infrastructure's products. Our
        investments in smart metering have primarily focused on the market for AMI and have
        been based on our belief that water utilities will transition over time from traditional
        manually-read meters to automatically-read meters. The market for AMI is relatively new
        and continues to evolve, and the U.S. markets for water meter products and systems are
        highly competitive. Water utilities have traditionally been slow adopters of new technology
        and may not adopt AMI as quickly as we expect, due, in part, to the substantial investment
        related to installation of AMI systems. The strong market positions of our primary
        competitors may also slow the adoption of our products. Similarly, the adoption of our leak
        detection and pipe condition assessment products and services depends on the willingness
        of our customers to invest in new product and service offerings, and the pace of adoption
        may be slower than we expect. If the market for AMI develops more slowly than we expect

                                                 50
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 51 of 71



       or if our new leak detection and pipe condition assessment products and services fail to
       gain market acceptance, our opportunity to grow these businesses will be limited.

       In addition, the success of our new products and systems will depend on our ability to
       manage the risks associated with their introduction, including the risk that new products
       and systems may have quality or other defects or deficiencies in their early stages that
       result in their failure to satisfy performance or reliability requirements. Our success will
       depend in part on our ability to manage these risks, including costs associated with
       manufacturing, installation, maintenance and warranties. These challenges can be costly
       and technologically challenging, and we cannot determine in advance the ultimate effect
       they may have. For example, during the quarter ended March 30, 2017, we recorded a
       discrete warranty expense of $9.8 million associated with certain radio products that
       Technologies produced between 2011 and 2014, as described more fully in Note 17. to
       the Notes to the Consolidated Financial Statements. Failure to successfully manage these
       challenges could result in lost revenue, significant warranty and other expenses, and
       harm to our reputation.

       175.   Note 11 to the Company’s 2Q-2018 financial statements, “Commitments and

Contingences” states as follows:

       Other Matters. Certain Technologies radio products produced between 2011 and 2014 and
       installed in particularly harsh environments have been failing at higher-than-expected rates.
       During the quarter ended March 31, 2017, we conducted additional testing of these
       products and revised our estimates of related warranty expenses. Consequently, we
       recorded an additional warranty expense of $9.8 million associated with these products in
       the second quarter of 2017. We have continued to process warranty claims with respect
       to these products and update our loss analysis using cost and product data collected since
       March 31, 2017 in order to assess the adequacy of our warranty reserve for this matter.
       Our analysis is continuing and thus we are unable to reasonably estimate additional loss,
       if any, at this time. It is possible that to the extent any additional warranty expense is
       recorded for this matter, such additional expense could be material to Technologies'
       operating results in future periods.


       176.   The financial statements contained in the 2Q 2018 10-Q above were false and

misleading as a result of the Company’s understatement of warranty reserves in violation of

GAAP. By the time Defendants issued the 2Q 2018 10-Q they were aware that the failure rate

associated with their AMI smart meters was an astounding 83%. See supra ¶84. Once Defendants

were aware of this astounding failure rate ASC 450 required them to utilize that information to

estimate warranty liability costs for existing and future warranty claims based upon this known

                                                51
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 52 of 71



failure rate. Had Defendants done so they would have determined that it was probable that their

warranty liability would materially increase and would have an impact on Mueller’s financial

statements. Defendants were able to estimate the range of loss because they were aware of the

nature of the product failures, the magnitude of the product failures, the warranty terms associated

with the failing products, the number of same products already on the market and the costs to repair

or replace the products under warranty. Accordingly, ASC 450 required that Defendants not only

disclose the nature of the contingency but accrue a charge on their financial statements in the

amount of the estimated loss or range of loss associated with likely warranty claims for these

product failures.

       177.    The 2Q 2018 10-Q statement referred to above concerning the “risk that new

products may have quality or other defects or deficiencies…that result in their failure” was

materially false and misleading because significant defects, deficiencies and failures associated

with new products were already occurring and continued to occur despite the $9.8 million warranty

charge, which was insufficient to remediate the product defects.

       178.    The 2Q 2018 10-Q statement referred to above concerning the “risks, including the

costs associated with…warranties,” Mueller’s inability to “determine in advance the ultimate

effect they may have” and warning that “Failure to successfully manage these challenges could

result in…significant warranty expense” was materially false and misleading the risks associated

with the cost of warranties were already occurring despite the $9.8 million warranty charge, which

was insufficient to remediate the costs associated with product defects.

       179.    The 2Q 2018 10-Q financial statement Note 11 concerning “Commitments and

Contingencies” was materially false and misleading because Defendants were aware that it was




                                                52
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 53 of 71



probable that additional warranty expenses were necessary and Defendants were able to reasonably

estimate the amount.

       180.    On May 8, 2018 the Company held its investor conference call to discuss its Q2

2018 financial results. During the call, Defendants Zakas and Hall reassured the market that they

were not tempering their expectation on growth in the Technologies segment despite the $9.8

million warranty charge the Company incurred in 2017 and assured investors that the Company

performed reliability studies to determine warranty expense “all the time:”

       Hall: And no, we are not tempering our expectations on Technologies. I think what
       happened in Technologies was, I was pretty pleased with the – what worked out to be a
       25% conversion margin. And then we came over the top with the $9.8 million. We remind
       investors and people on the call; we took a charge a year ago for some product that had
       been made prior to 2016. We had some true-up associated with what that population looked
       like and increased that population, so we took a charge. We didn’t adjust it this time
       because I just think we- it wasn’t material, but- and the team has to overcome those kinds
       of things in the future anyway. So, yeah, that’s kind of where we ended up on the
       Technologies business. Was kind of in line with what we expected, but unfortunately had
       to take a warranty charge.

       ***
       Q: Okay. Thanks. And then, sorry, just to go back to the warranty expense in the quarter.
       Does that- should that be it then for expense going forward or does that continue to be
       an overhang in the following quarters?
       Hall: No. I think the—I don’t want to foreshadow one way or the other. We do reliability
       studies on this stuff all the time. I think Martie [Zakas] is better prepared to answer how
       she does the true-up on the accruals every quarter that she looks for experience and things
       like that. And I don’t know where you are in that process for this quarter, but it will all
       happen again and again and again.

       Zakas: Yes. No, look, that is something that we’ll continue to evaluate over time. We do
       use third parties that will help us in terms of assessing various things in and around rate of
       failure, et cetera. So that is, we will continue to monitor it and do expect to continue to
       monitor that to see where we are in terms of what the failure rates are that we’re seeing,
       what our costs are to...remediate those, how we address our customers, et cetera.

       Hall: I wouldn’t want call it an overhang. I think I would just go back to what I said a
       year ago; look, there is a population that were plotted poorly prior to 2016. That’s part of
       being in this business and we have to find a way to make sure we manage to keep those
       customers happy. But I’ll reiterate it for everybody; ever since we put in the new plotting
       process, our experience with failure rates is way less than one half of 1%. So I think

                                                53
           Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 54 of 71



        we’ve licked it. We’re just going to have to live with these things. From time to time,
        whenever the Finance Department decides they want another reliability study, just—well
        go, ahead.

        181.    Defendants’ Hall’s and Zakas’s statements in the Company’s May 8, 2018

conference call above were materially false and misleading because Defendants Hall and Zakas

were either aware of or recklessly disregarded the fact that the $9.8 million warranty expense was

insufficient to cover the expected warranty costs associated with defective smart meters and there

would in fact be an “overhang’ in terms of substantial additional warranty expenses associated

with defective smart meters.

        182.    On August 6, 2018 the Company filed an 8-K with the SEC announcing its third

quarter 2018 financial results. In connection with its third quarter financial results the Company

reported a $14.1 million warranty charge disclosing that “During the quarter we completed a new

study of our historical warranty experience. As a result of this new information, we recorded a

warranty charge of $14.1 million.

        183.    On this news, the Company’s share price fell 6% or $0.74 per share, to close at

$11.58 per share on August 7, 2018 trading at over four times the prior day’s volume, damaging

investors.

        184.    The Company’s statement that the outsized $14.1 million warranty charge is the

result of a “new study of our historical warranty experience” is an admission that Defendants did

not comply with GAAP and ASC 450, which requires an analysis of warranty liability every

quarter.

        185.    GAAP required Mueller to have a continuous process in place to evaluate warranty

costs each quarter in order to provide reasonable assurance that Mueller would properly estimate

warranty liabilities in its financial statements.



                                                    54
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 55 of 71



          186.   On August 7, 2018 the Company held its investor conference call to discuss its third

quarter 2018 financial results. With respect to the $14.1 million warranty charge Defendant Hall

stated:

          At Technologies, we recorded a $14.1 million warranty charge. During the quarter, we
          completed a new study of our historical warranty experience for products produced and
          sold through 2017. We assess our warranty liabilities periodically, and adjust amounts as
          necessary, using new information to update our estimates. The charge is for warranty costs
          we expect to incur in periods between 2019 and 2027, reflecting our standard warranty
          terms for such products. Based on our experience to date and current expectations, the
          reserve is expected to be adequate and sufficient to cover our obligations for these products
          over the remaining periods of warranty.

          187.   Defendant Zakas continued:

          As Scott mentioned, we assessed the adequacy of our recorded warranty liabilities
          periodically, and adjust amounts as necessary. As part of this process, we estimate the
          liability based on our standard warranty terms, the historical and expected failure rate, and
          the cost to repair or replace our products under warranty. During the quarter, we completed
          a new analysis of our historical warranty expense experience relating to products produced
          through 2017.We revised our warranty cost and failure rate expectations using the new
          information. As a result, we recorded a warranty charge of $14.1 million in the quarter.

          188.   Defendants Hall and Zakas fielded analysts’ questions concerning Defendants’

about-face on the issue of warranty liability:

          Q: “…on the warranty charges in Technologies, is this driven by increased material cost
          inflation or was there something else? ((p.7).

          Zakas: “Yes. From time to time, what we do is, we will look at warranty. We’ve engaged
          third-party and, as we looked at sort of historical experience as to what the rates are as well
          as what our expectations are going forward, and I think the key point in reference as well
          is what is that cost to repair and replace the product or remediate. So, with the updated
          study we’ve just completed, we did take a margin cost of $14.1 million in the quarter.
          And I’ll just sort of remind you, as you put this in context, this is referencing sort of
          products that we have sold through 2017, largely looking at our standard warranty terms
          for that- for the warranty period that goes through 2026. And that averages out to about
          $1.5 million a year.”

          Q: “…I did want to revisit quickly this issue of the warranty charge…we did have the
          charge last year specific to the radios and you did say at the time your felt you were pretty
          well reserved around the radio issue. So is this something different from the radios



                                                    55
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 56 of 71



       themselves? Is this physical meters? Or is there anything – any more color you can give
       us exactly what the functional issue is here in terms of product issue.”

       Hall: “Sure. So, I’ll remind everybody, a year ago we took a $9.8 million charge basically
       related to what we call a version 3 radio. And it had a podding issue basically and that
       podding issue, whenever you put it in a pit and it was humid and warm, the encapsulant
       would break down and have either a early failure mode on the radio or an early battery
       drain, so that the unit would become inoperable prior to its tenth year.
       And you’re correct in saying that I said we were basically well reserved with that $9.8
       million for that issue. Of this $14 million, I think there is a piece, maybe $1 million or so,
       I don’t know what the number is, but there is a piece that is fixing whatever the cost
       overruns in that campaign has been. Everything else, basically the rest of the money
       that Martie [Zakas] has talked about has nothing to do with an issue that’s going to be
       campaigned. I think if I’m to use the correct accounting terms, and everybody forgive
       me, I’m not an accountant, but they would say it’s a change in estimate for what the
       expense will be based on information around the cost to remediate and the frequency of
       remediation for the 10-year period from 2019 through 2027.

       189.    Despite Defendants’ attempts to distinguish the reasons for the $14.1 million

warranty charge from the product failures that necessitated the $9.8 million warranty charge the

Company took in the third quarter of 2017, the Company’s August 8, 2018 10-Q for the quarter

ended June 30, 2018 (3Q 2018 10-Q) admitted that the $14.1 million warranty charge was due to

“certain Technologies products failing at higher-than expected rates:”

       Note 11 Commitments and Contingencies:

       Certain Technologies radio products produced prior to 2017 and installed in particularly
       harsh environments have been failing at higher-than-expected rates. During the quarter
       ended March 31, 2017 we conducted additional testing of these products and revised our
       estimates of related warranty expenses. As a result, we recorded an additional warranty
       expense of $9.8 million associated with these products in the second quarter of 2017.
       We monitor and analyze our warranty experience and costs periodically and may revise
       our warranty reserves as necessary. Critical factors in our reserve analyses include warranty
       terms, specific claim situations, general incurred and projected failure rates, the nature of
       product failures, product and labor costs, and general business conditions. During the
       quarter ended June 30, 2018, we completed such an analysis and determined, based on
       this new information, that certain Technologies products have been failing at higher-
       than-expected rates as well, and that the average cost to repair or replace certain
       products under warranty was higher than previously estimated. As a result, in the third
       quarter of 2018, we recorded an additional warranty expense of $14.1 million associated
       with such products.



                                                56
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 57 of 71



        190.   Analysts noted Defendants’ about-face on the warranty issue given their assurance

that the prior year’s $9.8 million warranty charge would not recur. One analyst from Boenning &

Scattergood stated: “In April 2017, Mueller Water reported a ‘discrete’ $9.8 million warranty

charge in the Technologies segment, saying on the conference call that ‘going forward, there’s

nothing expected of a large magnitude like this in the future.’ Although warranty costs are a well-

known issue in the metering space, the further $14.1 million warranty charge just 15 months later

is eye-opening, bringing total warranty charges in less than two fiscal years to more than $24

million (for perspective, the business did less than $90 million in sales in FY2017).”

               Defendants False and Misleading Sarbanes-Oxley (“SOX”) Certifications

        191.   As set forth above, although the Company’s false financial results in 10-Q and 10-

K violated GAAP and SEC rules, Mueller’s CEO and CFO signed sworn SOX certifications

attached to each Form 10-K and 10-Q representing that the results in each respective 10-K and 10-

Q: (1) “do[ ] not contain any untrue statement of material fact or omit to state a material fact

necessary to make the statement made, in light of the circumstances under which such statements

were made, not misleading” and (2) “fairly present in all material respects the financial condition,

results of operation and cash flows of the registrant.”

        192.   The Company expressly assured investors in each 10-Q and 10-K that Mueller’s

CEO and CFO “evaluated the effectiveness of the design and operation of our disclosure controls

and procedures” and that “based on this evaluation, those officers have concluded that…our

disclosure controls and procedures were effective.”

        193.   In the SOX certifications that Mueller’s CEO and CFO each separately signed and

attached to each Class Period 10-K or 10-Q Mueller’s CEO and CFO represented under oath that

they:



                                                 57
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 58 of 71



       1) “are responsible for establishing disclosure controls and procedures [ ] and internal

       control over financial reporting”;

       2) “designed such internal control over financial reporting, or caused such internal control

       over financial reporting to be designed under our supervision to provide reasonable

       assurance regarding the reliability of financial reporting and the preparation of financial

       statements for external purposes in accordance with generally accepted accounting

       principles”;

       3) “designed such disclosure controls and procedures or caused such disclosure controls

       and procedures to be designed under our supervision to ensure that material information

       related to the registrant…is made known to us by others”;

       4) “evaluated the effectiveness of the registrant’s disclosure controls and procedures…”

       5) “disclosed in this report any change in the registrant’s internal control over financial

       reporting…that has materially affected, or is reasonably likely to materially affect the

       registrant’s internal control over financial reporting”;

       6) disclosed “all significant deficiencies and material weaknesses in the design or operation

       of internal control over financial reporting which are reasonably likely to adversely affect

       the registrant’s ability to record, process, summarize and report financial information” and

       7) disclosed “any fraud, whether or not material, that involves management or other

       employees who have a significant role in the registrant’s internal control over financial

       reporting.

       194.   Defendants’ Sarbanes-Oxley certifications were false and misleading because

Mueller’s CEO and CFO either were aware of or recklessly disregarded the fact that (a) Mueller’s

Class Period financial statements did not “fairly present in all material respects the financial



                                                 58
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 59 of 71



condition, results of operation and cash flows of the registrant” because they understated warranty

reserves in violation of GAAP; (b) Mueller’s internal control over financial reporting was not

designed to “provide reasonable assurance regarding the reliability of financial reporting and the

preparation of financial statements for external purposes in accordance with generally accepted

accounting principles” because Mueller’s Class Period financial statements did not comply with

GAAP’s rules for disclosure and accrual of warranty liability- instead, as Defendants admitted,

they irregularly “refined” their estimates and haphazardly conducted a “new study” of warranty

liability, processes that are insufficient to result in reasonably accurate estimates of warranty

liability; (c) GAAP required Mueller, and its CEO and CFO to have continuous processes in place

in order to provide reasonable assurance that Mueller would properly estimate warranty liabilities

in its financial statements and (d) Defendants touted the success of Mueller’s smart meter products

and revenues generated therefrom in each Class Period 10-Q and 10-K while concealing the

material fact that the products suffered from major defects.

                                   DEFENDANTS’ INSIDER SALES

       195.    Beginning on February 6, 2017, just four days after the Company filed its 1Q 2017

10-Q announcing increased net sales in the Technologies segment primarily from higher AMI

shipments which great 40 percent year-over-year and improved operating results “due to higher

AMI shipments and decreased selling, general and administrative expenses” Defendants Hyland

and Hart began selling Mueller stock at artificially inflated prices.

       196.    While in possession of material non-public information concerning smart meter

product defects and materially understated warranty reserves Defendants Hyland and Hart sold a

total of 1,743,565 of Muller stock for proceeds of $21,747,095.86. The chart below details

Hyland’s and Hart’s Class Period insider sales:



                                                  59
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 60 of 71




                       DEFENDANTS’ CLASS
                          PERIOD INSIDER
                              SALES
  Date Sold            Seller                        Shares       Price per   Proceeds
                                                                  Share
            2/6/2017   Gregory E. Hyland             1,000,000         $12.49 $12,490,000.00
            2/6/2017   Evan L. Hart                    150,000         $13.16 $1,974,000.00
           11/3/2017   Evan L. Hart                    167,016         $12.11 $2,022,563.76
           11/8/2017   Evan L. Hart                     50,000         $12.10    $605,000.00
          11/22/2017   Gregory E. Hyland                50,000         $12.27    $613,500.00
          11/24/2017   Gregory E. Hyland                34,514         $12.26    $423,141.64
          11/27/2017   Gregory E. Hyland                50,000         $12.34    $617,000.00
          11/28/2017   Gregory E. Hyland                90,000         $12.38 $1,114,200.00
          11/29/2017   Gregory E. Hyland                 2,243         $12.54     $28,127.22
          11/29/2017   Evan L. Hart                    100,000         $12.47 $1,247,000.00
           12/5/2017   Evan L. Hart                     49,883         $12.28    $612,563.24
  Total                                              1,743,656                $21,747,095.86


       197.    These eleven suspiciously timed insider stock sales, nine of which took place in

between the first and second warranty charges, are suspiciously disproportionate in both the

number of insider sales executed during this period as well as the proceeds received. In fact, none

of the Individual Defendants sold any Mueller stock whatsoever in 2015 or 2016 evidencing that

Defendant Hyland’s and Hart’s massive insider sales that began two months prior to the first

corrective disclosure were motivated by Hyland’s and Hart’s desire to unload Mueller stock at

prices artificially inflated by Defendants’ fraud, which Defendants Hyland and Hart were aware

of.




                                                60
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 61 of 71



       198.       By engaging in these insider sales Defendants Hyland and Hart illegally profited in

these trades between February 6, 2017, two months before Mueller announced its first warranty

charge of $9.8 million and August 6, 2018, the date Mueller announced it would incur a second

warranty charge of $14.1 million.



                         APPLICABILITY OF PRESUMPTION OF RELIANCE

                                       Fraud-on-the-Market Doctrine

       199.       Investors are entitled to rely, and will rely, upon the presumption of reliance

established by the fraud-on-the-market doctrine in that:

                       a. Defendants made public misrepresentations or failed to disclose material

                           facts during the Class Period;

                       b. the omissions and misrepresentations were material;

                       c. Mueller securities are traded in an efficient market;

                       d. the misrepresentations and omissions alleged would tend to induce a

                           reasonable investor to misjudge the value of Mueller’s securities; and

                       e. Investors and members of the Class purchased, acquired and/or sold

                           Mueller securities between the time the Defendants failed to disclose or

                           misrepresented material facts and the time the true facts were disclosed,

                           without knowledge of the omitted or misrepresented facts.

       200.       At all relevant times, the market for Mueller securities was an efficient market for

the following reasons, among others:

              •   Mueller’s common stock met the requirements for listing, and were listed and
                  actively traded on the NYSE, a highly efficient and automated market;




                                                   61
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 62 of 71



              •   During the Class Period, the average weekly trading volume for Mueller common
                  stock on the NYSE was 5,588,869 shares, which represents approximately 3.5%
                  of Mueller’s outstanding common stock during the Class Period permitting a
                  strong presumption of reliance;

              •   At least 10 stock market analysts followed Mueller and wrote a total of at least 75
                  reports on Mueller during the Class Period. Analysts covering Mueller included
                  RBC Capital Markets, Boenning Scattergood, BBT Capital Markets, Northcoast
                  Research and Janney Montgomery;

              •   Mueller regularly communicated with public investors via established market
                  communication mechanisms, including through regular disseminations of press
                  releases on the national circuits of major newswire services and through other
                  wide-ranging public disclosures, such as communications with the financial press
                  and other similar reporting services;

              •   More than 19 member firms were active market-makers in Mueller common stock
                  at all times during the Class Period;


              •   During the Class Period Mueller was eligible for S-3 registration;


              •   Mueller’s market capitalization exceeded $1.6 billion on all days during the Class
                  Period.

              •   Unexpected material news about Mueller was rapidly reflected and incorporated
                  into the Company’s stock price during the Class Period. For example, when
                  Mueller disclosed that it would be taking warranty charges of $9.8 million and
                  $14.1 million on April 27, 2017 and August 6, 2018, respectively, Mueller’s stock
                  price fell a material amount.


       201.       As a result of the foregoing, the market for Mueller promptly digested current

information regarding Mueller from all publicly available sources and reflected such information

in Mueller’s stock price. Under these circumstances, all purchasers of Mueller common stock

during the Class Period suffered similar injury through their purchase of Mueller common stock

at artificially inflated prices, and a presumption of reliance applies.

                                                Affiliated Ute




                                                  62
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 63 of 71



       202.    Neither Investors nor the Class need prove reliance – either individually or as a

class because under the circumstances of this case, positive proof of reliance is not a prerequisite

to recovery, pursuant to ruling of the United States Supreme Court in Affiliated Ute Citizens of

Utah v. United States, 406 U.S. 128 (1972). All that is necessary is that the facts withheld be

material in the sense that a reasonable investor might have considered the omitted information

important in deciding whether to buy or sell the subject security.

                          INVESTORS’ CLASS ACTION ALLEGATIONS

       203.    Investors bring this action as a class action pursuant to Federal Rules of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all persons who purchased Mueller

common stock during the Class Period and who were damaged thereby. Excluded from the Class

are Defendants, the officers and directors of the Company at all relevant times, members of their

immediate families and their legal representatives, heirs, successors or assigns and any entity in

which defendants have or had a controlling interest.

       204.    The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Mueller’s common stock was actively traded on the

NYSE. While the exact number of Class members is unknown to Investors at this time and can

only be ascertained through appropriate discovery, Investors believe that there are at least hundreds

of members in the proposed Class. Members of the Class may be identified from records

maintained by Mueller or its transfer agent and may be notified of the pendency of this action by

mail, using a form of notice customarily used in securities class actions.

       205.    Investors’ claims are typical of the claims of the members of the Class, as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.



                                                 63
          Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 64 of 71



          206.   Investors will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class and securities litigation.

          207.   Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

          208.   (a) whether the federal securities laws were violated by Defendants’ acts as alleged

herein;

          209.   (b) whether statements made by Defendants to the investing public during the Class

Period misrepresented material facts about the business, operations and management of Mueller;

          210.   (c) whether the Individual Defendants caused Mueller to issue false and misleading

statements during the Class Period;

          211.   (d) to what extent the members of the Class have sustained damages and the proper

measure of damages.

          212.   A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to redress individually the

wrongs done to them. There will be no difficulty in the management of this action as a class action.



                                                  COUNT I

                     Violation of Section 10(b) of The Exchange Act and Rule 10b-5

                                           Against All Defendants




                                                  64
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 65 of 71



        213.    Investors repeat and reallege each and every allegation contained above as if fully

set forth herein.

        214.    This Count is asserted against the Company and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

        215.    During the Class Period, the Company and the Individual Defendants, individually

and in concert, directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

        216.    The Company and the Individual Defendants violated §10(b) of the 1934 Act and

Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and/or

engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiff

and others similarly situated in connection with their purchases of the Company’s securities during

the Class Period.

        217.    The Company and the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated, or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

securities laws. These defendants by virtue of their receipt of information reflecting the true facts



                                                 65
         Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 66 of 71



of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

materially misleading statements, and/or their associations with the Company which made them

privy to confidential proprietary information concerning the Company, participated in the

fraudulent scheme alleged herein.

        218.    Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Investors and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Investors and the Class.

        219.    As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

Individual Defendants’ statements, Investors and the other members of the Class relied on the

statements described above and/or the integrity of the market price of the Company’s securities

during the Class Period in purchasing the Company’s securities at prices that were artificially

inflated as a result of the Company’s and the Individual Defendants’ false and misleading

statements.

        220.    Had Investors and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased the

Company’s securities at the artificially inflated prices that they did, or at all.




                                                   66
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 67 of 71



       221.     As a result of the wrongful conduct alleged herein, Investors and other members

of the Class have suffered damages in an amount to be established at trial.

       222.    By reason of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to

the Plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchases of the Company’s securities during the Class Period.

                                                COUNT II

                             Violation of Section 20(a) of The Exchange Act

                                    Against the Individual Defendants

       223.    Investors repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       224.    During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

       225.    As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       226.    Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to



                                                67
        Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 68 of 71



cause the Company to engage in the wrongful acts complained of herein. The Individual

Defendants therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of the Company’s securities.

       227.    Each of the Individual Defendants, therefore, acted as a controlling person of the

Company. By reason of their senior management positions and/or being directors of the Company,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of the Company and

possessed the power to control the specific activities which comprise the primary violations about

which Investors and the other members of the Class complain.

       228.    By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                        PRAYER FOR RELIEF

       WHEREFORE, Investors demand judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

       23 of the Federal Rules of Civil Procedure, and certifying Investors as the Class

       representatives;

       B.      Requiring Defendants to pay damages sustained by Investors and the Class by

       reason of the acts and transactions alleged herein;

       C.      Awarding Investors and the other members of the Class prejudgment and post-

       judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs;

       and



                                                 68
       Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 69 of 71



      D.     Awarding such other and further relief as this Court may deem just and proper.




                                DEMAND FOR TRIAL BY JURY

             Investors hereby demand a trial by jury.

Dated: September 17, 2019                  Respectfully submitted,

                                           THE ROSEN LAW FIRM, P.A.

                                           By: /s/ Sara Fuks
                                           Laurence M. Rosen, Esq. (LR 5733)
                                           Phillip Kim, Esq. (PK 9384)
                                           Sara Fuks (SF 6034)
                                           275 Madison Ave., 34th Floor
                                           New York, NY 10016
                                           Tel: (212) 686-1060
                                           Fax: (212) 202-3827
                                           Email: lrosen@rosenlegal.com
                                           Email: pkim@rosenlegal.com

                                           Counsel for Investors




                                             69
                 Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 70 of 71

Certification and Authorization of Named Plaintiff Pursuant
to Federal Securities Laws
The individual or institution listed below (the "Plaintiff") authorizes and, upon execution
of the accompanying retainer agreement by The Rosen Law Firm P.A., retains The Rosen
Law Firm P.A. to file an action under the federal securities laws to recover damages and
to seek other relief against Mueller Water Products, Inc.. The Rosen Law Firm P.A. will
prosecute the action on a contingent fee basis and will advance all costs and expenses.
The Mueller Water Products, Inc.. Retention Agreement provided to the Plaintiff is
incorporated by reference, upon execution by The Rosen Law Firm P.A.

 First name:          Kevin
 Middle initial:      M
 Last name:           Kelly
 Address:             11644 Ladera ct
 City:                Dublin
 State:               CA
 Zip:                 94568
 Country:             United States
 Facsimile:
 Phone:               9255773530
 Email:               72Kevin.Kelly@gmail.com

Plaintiff certifies that:

1. Plaintiff has reviewed the complaint and authorized its filing.
2. Plaintiff did not acquire the security that is the subject of this action at the direction
   of plaintiff's counsel or in order to participate in this private action or any other
   litigation under the federal securities laws.
3. Plaintiff is willing to serve as a representative party on behalf of a class, including
   providing testimony at deposition and trial, if necessary.
4. Plaintiff represents and warrants that he/she/it is fully authorized to enter into and
   execute this certification.
5. Plaintiff will not accept any payment for serving as a representative party on behalf
   of the class beyond the Plaintiff's pro rata share of any recovery, except such
   reasonable costs and expenses (including lost wages) directly relating to the
   representation of the class as ordered or approved by the court.
6. Plaintiff has made no transaction(s) during the Class Period in the debt or equity
   securities that are the subject of this action except those set forth below:

Acquisitions:

   Type of Security              Buy Date           # of Shares       Price per Share
   Common Stock                  9/22/17            20                12.60
   Common Stock                  2/1/17             15                13.65


Sales:

   Type of Security              Sale Date          # of Shares       Price per Share

   Common Stock                  9/14/17            15                12.18
   Common Stock                  9/26/17            20                12.61
               Case 1:19-cv-03260-KPF Document 28 Filed 09/18/19 Page 71 of 71



Certification for Kevin Kelly (cont.)



7. I have not served as a representative party on behalf of a class under the federal
   securities laws during the last three years, except if detailed below. [ ]

I declare under penalty of perjury, under the laws of the
United States, that the information entered is accurate:               YES

By clicking on the button below, I intend to sign and execute
this agreement and retain the Rosen Law Firm, P.A. to
proceed on Plaintiff's behalf, on a contingent fee basis.              YES

Signed pursuant to California Civil Code Section 1633.1, et seq. - and the Uniform
Electronic Transactions Act as adopted by the various states and territories of the
United States.

Date of signing: 04/17/2019
